Exhibit 10.5

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

Dated as of March 29, 2005

 

from

 

The Grantors referred to herein

 

as Grantors

 

to

 

General Electric Capital Corporation

 

as Collateral Agent

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

Section 1.

   Grant of Security    3

Section 2.

   Security for Obligations    8

Section 3.

   Grantors Remain Liable    9

Section 4.

   Delivery and Control of Security Collateral    9

Section 5.

   Delivery and Control of the Account Collateral; Maintaining the Collateral
Account; Maintaining Electronic Chattel Paper, Transferable Records and
Letter-of-Credit Rights and Giving Notice of Commercial Tort Claims    10

Section 6.

   Investing of Amounts in the Collateral Account    11

Section 7.

   Release of Amounts    12

Section 8.

   Representations and Warranties    12

Section 9.

   Further Assurances    16

Section 10.

   As to Equipment and Inventory    17

Section 11.

   Insurance    17

Section 12.

   Place of Perfection; Records; Collection of Receivables    18

Section 13.

   As to Intellectual Property Collateral    19

Section 14.

   Voting Rights; Dividends; Etc.    21

Section 15.

   As to the Assigned Agreements    22

Section 16.

   Payments Under the Assigned Agreements    23

Section 17.

   Transfers and Other Liens; Additional Shares    23

Section 18.

   Collateral Agent Appointed Attorney-in-Fact    24

Section 19.

   Collateral Agent May Perform    24

Section 20.

   The Collateral Agent’s Duties    24

Section 21.

   Remedies    25

Section 22.

   Indemnity and Expenses    28

Section 23.

   Amendments; Waivers; Additional Grantors; Etc    28

Section 24.

   Notices, Etc.    29

Section 25.

   Continuing Security Interest; Assignments under the First Amended Second Lien
Credit Agreement    29

Section 26.

   Release; Termination    29

Section 27.

   Security Interest Absolute    30

Section 28.

   Execution in Counterparts    31

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

Section 29.

   The Mortgages    31

Section 30.

   Governing Law    32

Section 31.

   Intercreditor and Subordination Agreements    32

Section 32.

   First Lien Agent    32

 

Schedules

 

Schedule I

   -      Pledged Shares and Pledged Debt

Schedule II

   -      Assigned Agreements

Schedule III

   -      Locations of Equipment and Inventory

Schedule IV

   -      Jurisdiction of Organization and Federal Tax Identification Number

Schedule V

   -      Patents, Trademarks and Trade Names, Copyrights and Licenses

Schedule VI

   -      Securities Accounts

Schedule VII

   -      Commercial Tort Claims

 

Exhibits

 

Exhibit A

   -      Form of Security Agreement Supplement

Exhibit B

   -      Form of Consent and Agreement

Exhibit C

   -      Form of Intellectual Property Security Agreement

Exhibit D

   -      Form of Intellectual Property Security Agreement Supplement

Exhibit E

   -      Form of Securities Account Control Agreement

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED SECURITY AGREEMENT

 

This AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”) is dated as of
March 29, 2005, among Interstate FiberNet, Inc., a Delaware corporation (the
“Borrower”), ITC^ DeltaCom, Inc. (the “Parent”), the other Persons listed on the
signature pages hereto and the Additional Grantors (as defined in Section 23(b))
(the Borrower, the Parent, the Persons so listed and the Additional Grantors
being, collectively, the “Grantors”) to General Electric Capital Corporation, as
collateral agent (together with any successor collateral agent appointed
pursuant to Article VIII of the First Amended Second Lien Credit Agreement (as
hereinafter defined), the “Collateral Agent”) for the Secured Parties. Any
capitalized term used herein and not otherwise defined has the meaning set forth
in the First Amended Second Lien Credit Agreement.

 

PRELIMINARY STATEMENTS:

 

1. Pursuant to the Credit Agreement, dated as of April 5, 2000, (the “Original
ITCD Credit Agreement”), among the Borrower, the Parent, the subsidiary
guarantors listed on the signature pages thereof, and the banks, financial
institutions and other institutional lenders from time to time parties thereto
as lenders or agents, such lenders made available to the Borrower $160,000,000,
consisting of $100,000,000 under the Tranche 1 Term B Facility, as defined in
the Original ITCD Agreement, and $60,000,000 under the Tranche 2 Term B
Facility, as defined in the Original ITCD Agreement in order to finance (a)
working capital and certain capital expenditures (including the build-out of the
collocation and data services businesses) and other general corporate purposes
and (b) the purchase of certain equipment, respectively.

 

2. In order to restructure, continue and consolidate the loans advanced to the
Borrower by the lender parties under the Original ITCD Credit Agreement, the
lender parties named therein, the loan parties named therein and the agents
named therein entered into (i) an Amended and Restated Credit Agreement, dated
as of October 29, 2002 (the “First Amended ITCD Credit Agreement”), pursuant to
which certain of the loan parties named therein executed and delivered to the
collateral agent named therein the Amended and Restated Security Agreement,
dated as of October 29, 2002 (the “Amended and Restated Security Agreement”) and
(ii) a Second Amended and Restated Credit Agreement, dated as of October 6, 2003
(the “Second Amended ITCD Credit Agreement”), pursuant to which certain of the
loan parties named therein executed and delivered to the collateral agent named
therein the Second Amended and Restated Security Agreement, dated as of October
6, 2003 (the “Second Amended and Restated Security Agreement”).

 

3. In connection with the Second Amended ITCD Credit Agreement, the Borrower and
the other loan parties named therein entered into a Credit Agreement, dated
October 6, 2003 (the “Original Second Lien Credit Agreement”), pursuant to which
certain of the loan parties executed and delivered to the collateral agent named
therein a Security Agreement, dated as of October 6, 2003 (the “Original Second
Lien Security Agreement”).

 

4. The parties to the Second Amended ITCD Credit Agreement have entered into the
Third Amended and Restated Credit Agreement dated as of March 29, 2005 (the
“Third

 



--------------------------------------------------------------------------------

Amended Credit Agreement”), and in connection therewith, each grantor thereunder
is entering into the Third Amended and Restated Security Agreement, dated March
29, 2005, in order to grant and to reaffirm, acknowledge, confirm and continue
its grant to the Collateral Agent for the ratable benefit of the Secured Parties
of a security interest in substantially all of its personal property and
fixtures now owned or hereafter acquired.

 

5. In connection with the Third Amended Credit Agreement, the parties to the
Original Second Lien Credit Agreement, have entered into the Amended and
Restated Credit Agreement, dated March 29, 2005 (the “First Amended Second Lien
Credit Agreement”), and in connection therewith, each Grantor is entering into
this Agreement in order to reaffirm, acknowledge confirm and continue its grant
to the collateral agent named therein of a security interest in substantially
all of its personal property and fixtures now owned or hereafter acquired.

 

6. In connection with the Third Amended Credit Agreement and the First Amended
Second Lien Credit Agreement, the Borrower and the other loan parties named
therein have entered into a Credit Agreement, dated March 29, 2005 (the “Third
Lien Credit Agreement”), pursuant to which certain of the loan parties have
executed and delivered to the collateral agent named therein a Security
Agreement, dated as of March 29, 2005 (the “Third Lien Security Agreement”).

 

7. In order to, among other things, confirm the relative priorities of the Liens
on the Collateral (i) the parties to the Third Amended Credit Agreement and the
parties to the First Amended Second Lien Credit Agreement are entering into a
Consent and First Amendment to the Second Lien Intercreditor and Subordination
Agreement, and (ii) the parties to the Third Amended Credit Agreement, the
Second Lien Credit Agreement and the Third Lien Credit Agreement are entering
into the Third Lien Intercreditor and Subordination Agreement (collectively, the
“Intercreditor and Subordination Agreements”)

 

8. Pursuant to the First Amended Second Lien Credit Agreement, each Grantor is
entering into this Agreement in order to grant to the Collateral Agent for the
ratable benefit of the Secured Parties a security interest in substantially all
of its personal property and fixtures now owned or hereafter acquired.

 

9. Each Grantor is the owner of the shares (the “Initial Pledged Shares”) of
capital stock set forth opposite such Grantor’s name on and as otherwise
described in Part I of Schedule I hereto and issued by the corporations named
therein and of the indebtedness (the “Initial Pledged Debt”) set forth opposite
such Grantor’s name on and as otherwise described in Part II of Schedule I
hereto and issued by the obligors named therein.

 

10. The Borrower maintains a collateral securities account, Account No. 14980702
(the “Collateral Account”), with Wells Fargo Bank, N.A., at its office at
N9303-120, Sixth Street and Marquette Avenue, Minneapolis, MN 55479, acting in
its capacity as the Collateral Agent as defined in the Third Amended Credit
Agreement (the “First Lien Collateral Agent”) in the name of the First Lien
Collateral Agent, and under the sole control and dominion of the First Lien
Collateral Agent and subject to the terms of the Third Amended Credit Agreement
and the Intercreditor and Subordination Agreements.

 

2



--------------------------------------------------------------------------------

11. The Parent has security entitlements (the “Pledged Security Entitlements”)
with respect to all the financial assets (the “Pledged Financial Assets”)
credited from time to time to the Parent’s accounts as otherwise described in
Schedule VI (each a “Securities Account” and collectively the “Securities
Accounts”).

 

12. It is a condition precedent to the execution and delivery of the First
Amended Second Lien Credit Agreement that the Grantors shall have granted the
security interest and made the pledge contemplated by this Agreement.

 

13. Each Grantor shall derive substantial direct and indirect benefit from the
transactions contemplated by the Loan Documents.

 

14. Unless otherwise defined in this Agreement or in the First Amended Second
Lien Credit Agreement, terms defined in Article 8 or 9 of the Uniform Commercial
Code in effect in the State of New York (“N.Y. Uniform Commercial Code”) and/or
in the Federal Book Entry Regulations (as defined below) are used in this
Agreement as such terms are defined in such Article 8 or 9 and/or the Federal
Book Entry Regulations. The term “Federal Book Entry Regulations” means (a) the
federal regulations contained in Subpart B (“Treasury/Reserve Automated Debt
Entry System (TRADES)”) governing book-entry securities consisting of U.S.
Treasury bonds, notes and bills and Subpart D (“Additional Provisions”) of 31
C.F.R. Part 357, 31 C.F.R. § 357.2, § 357.10 through § 357.14 and § 357.41
through § 357.44 and (b) to the extent substantially identical to the federal
regulations referred to in clause (a) above (as in effect from time to time),
the federal regulations governing other book-entry securities.

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to enter into the First Amended Second Lien Credit Agreement, each
Grantor hereby agrees with the Collateral Agent for the ratable benefit of the
Secured Parties that the Original Second Lien Security Agreement shall be
amended and restated in its entirety as follows:

 

SECTION 1. Grant of Security. Subject to the terms and conditions of the
Intercreditor and Subordination Agreements with respect to the relative priority
of the security interest granted hereunder, each Grantor hereby pledges and
ratifies, acknowledge, confirms and continues its pledge to the Collateral Agent
for the ratable benefit of the Secured Parties (subject to the terms of this
Agreement), and hereby grants and ratifies, acknowledges, confirms and continues
its grant to the Collateral Agent for the ratable benefit of the Secured Parties
a security interest in, such Grantor’s right, title and interest in and to the
following, in each case as to each type of property described below, whether now
owned or hereafter acquired by such Grantor, wherever located, and whether now
or hereafter existing or arising (collectively, the “Collateral”):

 

(a) all equipment in all of its forms, all fixtures and all parts thereof and
all accessions thereto (any and all such equipment, fixtures, parts and
accessions being the “Equipment”);

 

(b) all inventory in all of its forms including, without limitation, (i) all raw
materials and work in process therefor, finished goods thereof and materials
used or

 

3



--------------------------------------------------------------------------------

consumed in the manufacture, production, preparation or shipping thereof, (ii)
goods in which such Grantor has an interest in mass or a joint or other interest
or right of any kind (including, without limitation, goods in which such Grantor
has an interest or right as consignee) and (iii) goods that are returned to or
repossessed or stopped in transit by such Grantor) and all accessions thereto
and products thereof and documents therefor (any and all such inventory,
accessions, products and documents being the “Inventory”);

 

(c) all accounts, chattel paper, documents, instruments, deposit accounts,
general intangibles and other obligations of any kind, whether or not arising
out of or in connection with the sale or lease of goods or the rendering of
services and whether or not earned by performance, and all rights now or
hereafter existing in and to all security agreements, leases and other contracts
securing or otherwise relating to any such accounts, chattel paper, documents,
instruments, deposit accounts, general intangibles or obligations (any and all
such accounts, chattel paper, instruments, deposit accounts, general intangibles
and obligations, to the extent not referred to in clause (d), (e) or (f) below,
being the “Receivables”);

 

(d) the following (the “Security Collateral”):

 

(i) the Initial Pledged Shares and the certificates, if any, representing the
Initial Pledged Shares, and all dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Initial Pledged Shares;

 

(ii) the Initial Pledged Debt and the instruments, if any, evidencing the
Initial Pledged Debt, and all interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Initial Pledged Debt;

 

(iii) all additional shares of capital stock in other corporations from time to
time acquired by such Grantor in any manner (such shares, together with the
Initial Pledged Shares, being the “Pledged Shares”) and the certificates, if
any, representing such additional shares, and all dividends, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares;

 

(iv) all additional indebtedness from time to time owed to such Grantor (such
indebtedness, together with the Initial Pledged Debt, being the “Pledged Debt”)
and the instruments, if any, evidencing such indebtedness, and all interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
indebtedness;

 

(v) the Securities Accounts, all Pledged Security Entitlements with respect to
all Pledged Financial Assets from time to time credited to the Securities
Accounts, and all Pledged Financial Assets, and all dividends, interest, cash,
instruments and other property from time to time received, receivable or

 

4



--------------------------------------------------------------------------------

otherwise distributed in respect of or in exchange for any or all of such
Pledged Security Entitlements or such Pledged Financial Assets; and

 

(vi) all other investment property (including, without limitation, all (A)
securities, whether certificated or uncertificated, (B) security entitlements,
(C) securities accounts, (D) commodity contracts and (E) commodity accounts) in
which such Grantor has now, or acquires from time to time hereafter, any right,
title or interest in any manner and the certificates or instruments, if any,
representing or evidencing such investment property, and all dividends,
interest, distributions, value, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such investment property;

 

(e) all contracts and agreements between any Grantor and one or more additional
parties (including, without limitation, each of the agreements listed on
Schedule II hereto, each of the agreements set forth on the supplemental list of
Material Contracts delivered by the Parent pursuant to the First Amended Second
Lien Credit Agreement (the “Supplemental List”), and each Hedge Agreement to
which such Grantor is now or may hereafter become a party, in each case as such
agreements may be amended, amended and restated, supplemented or otherwise
modified from time to time (collectively, the “Assigned Agreements”)),
including, without limitation, (i) all rights of such Grantor to receive moneys
due and to become due under or pursuant to such contracts and agreements, (ii)
all rights of such Grantor to receive proceeds of any insurance, indemnity,
warranty or guaranty with respect to such contracts and agreements, (iii) claims
of such Grantor for damages arising out of or for breach of or default under
such contracts and agreements and (iv) the right of such Grantor to terminate
such contracts and agreements, to perform thereunder and to compel performance
and otherwise exercise all remedies thereunder (all such Collateral being the
“Agreement Collateral”);

 

(f) the following (collectively, the “Account Collateral”):

 

(i) the Collateral Account, all financial assets from time to time credited to
the Collateral Account (including, without limitation, all Cash Equivalents from
time to time credited to the Collateral Account) and all dividends interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
financial assets;

 

(ii) all deposit accounts of such Grantor from time to time, all funds held
therein and all certificates and instruments, if any, from time to time
representing or evidencing such deposit accounts, other than any deposit account
(including funds held therein and all certificates or instruments representing
or evidencing such deposit accounts) that is used solely for the purpose of
holding or making payment of payroll or employee incentive plans (“Payroll
Accounts”);

 

(iii) all notes, certificates of deposit, deposit accounts, checks and other
instruments from time to time delivered to or otherwise possessed by the

 

5



--------------------------------------------------------------------------------

Collateral Agent for or on behalf of such Grantor, including, without
limitation, those delivered or possessed in substitution for or in addition to
any or all of the then existing Account Collateral; and

 

(iv) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the then existing Account Collateral; and

 

(g) the following (collectively, the “Intellectual Property Collateral”):

 

(i) all United States, international and foreign patents, patent applications
and statutory invention registrations, including, without limitation, the
patents and patent applications set forth in Schedule V hereto (as such Schedule
V may be supplemented from time to time by supplements to this Agreement, each
such supplement being in substantially the form of Exhibit D hereto (an “IP
Security Agreement Supplement”), executed and delivered by such Grantor to the
Collateral Agent from time to time), together with all reissues, divisions,
continuations, continuations-in-part, extensions and reexaminations thereof, all
inventions therein, all rights therein provided by international treaties or
conventions and all improvements thereto, and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto (the
“Patents”);

 

(ii) all trademarks (including, without limitation, service marks),
certification marks, collective marks, trade dress, logos, domain names, product
configurations, trade names, business names, corporate names and other source
identifiers, whether or not registered, whether currently in use or not,
including, without limitation, all common law rights and registrations and
applications for registration thereof, including, without limitation, the
trademark registrations and trademark applications set forth in Schedule V
hereto (as such Schedule V may be supplemented from time to time by IP Security
Agreement Supplements executed and delivered by such Grantor to the Collateral
Agent from time to time), and all other marks registered in the U.S. Patent and
Trademark Office or in any office or agency of any State or Territory of the
United States or any foreign country (but excluding any United States
intent-to-use trademark application prior to the filing and acceptance of a
Statement of Use or an Amendment to allege use in connection therewith to the
extent that a valid security interest may not be taken in such an intent-to-use
trademark application under applicable law), and all rights therein provided by
international treaties or conventions, all reissues, extensions and renewals of
any of the foregoing, together in each case with the goodwill of the business
connected therewith and symbolized thereby, and all rights corresponding thereto
throughout the world and all other rights of any kind whatsoever of such Grantor
accruing thereunder or pertaining thereto (the “Trademarks”);

 

(iii) all copyrights, copyright applications, copyright registrations and like
protections in each work of authorship, whether statutory or common law,

 

6



--------------------------------------------------------------------------------

whether published or unpublished, any renewals or extensions thereof, all
copyrights of works based on, incorporated in, derived from, or relating to
works covered by such copyrights, including, without limitation, the copyright
registrations and copyright applications set forth in Schedule V hereto (as such
Schedule V may be supplemented from time to time by IP Security Agreement
Supplements executed and delivered by such Grantor to the Collateral Agent from
time to time), together with all rights corresponding thereto throughout the
world and all other rights of any kind whatsoever of such Grantor accruing
thereunder or pertaining thereto (the “Copyrights”);

 

(iv) all confidential and proprietary information, including, without
limitation, know-how, trade secrets, manufacturing and production processes and
techniques, inventions, research and development information, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans and customer and supplier lists and information (the “Trade
Secrets”);

 

(v) all computer software programs and databases (including, without limitation,
source code, object code and all related applications and data files), firmware
and documentation and materials relating thereto, and all rights with respect to
the foregoing, together with any and all options, warranties, service contracts,
program services, test rights, maintenance rights, improvement rights, renewal
rights and indemnifications and any substitutions, replacements, additions or
model conversions of any of the foregoing (the “Computer Software”);

 

(vi) all license agreements, permits, authorizations and franchises, whether
with respect to the Patents, Trademarks, Copyrights, Trade Secrets or Computer
Software or with respect to the patents, trademarks, copyrights, trade secrets,
computer software or other proprietary right of any other Person, including,
without limitation, the license agreements set forth in Schedule V hereto (as
such Schedule V may be supplemented from time to time by IP Security Agreement
Supplements executed and delivered by such Grantor to the Collateral Agent from
time to time), and all income, royalties and other payments now or hereafter due
and/or payable with respect thereto, subject, in each case, to the terms of such
license agreements, permits, authorizations and franchises (the “Licenses”); and

 

(vii) any and all claims for damages for past, present and future infringement,
misappropriation or breach with respect to the Patents, Trademarks, Copyrights,
Trade Secrets, Computer Software or Licenses together with the right, but not
the obligation, to sue for and collect, or otherwise recover, such damages;

 

(h) all Goods;

 

(i) all Commercial Tort Claims (including, without limitation, the Commercial
Tort Claims set forth on Schedule VII hereto);

 

7



--------------------------------------------------------------------------------

(j) all Letter-of-Credit Rights;

 

(k) all other tangible and intangible property (personal, real or mixed) of
whatever nature whether or not covered by Article 9 of the N.Y. Uniform
Commercial Code;

 

(l) all books and records (including, without limitation, customer lists, credit
files, printouts and other computer output materials and records) of such
Grantor pertaining to any of the foregoing; and

 

(m) all proceeds, and Supporting Obligations related to, of any and all of the
Collateral (including, without limitation, proceeds that constitute property of
the types described in clauses (a) through (l) of this Section 1 and this clause
(m)) and, to the extent not otherwise included, all (i) payments under insurance
(whether or not the Collateral Agent is the loss payee thereof), or any
indemnity, warranty or guaranty, payable by reason of loss or damage to or
otherwise with respect to any of the foregoing Collateral and (ii) cash.

 

Notwithstanding anything in this Section 1 or any other provision of this
Agreement to the contrary, the Collateral shall not include: (i) any general
intangibles or other rights or property arising under or subject to any
contracts, instruments, licenses, permits or other documents (including, without
limitation, the Assigned Agreements referred to in the third sentence of Section
8(g)) as to which the grant of a security interest would constitute a violation
of a valid and enforceable restriction (whether arising by contract or under law
or governmental regulation) in favor of a third party (including a governmental
authority) on such grant or a violation of law or governmental regulation,
unless and until any required consents shall have been obtained, or (ii) any
equipment and related computer programs, documentation, licenses and
sublicenses, and any other property, and any additions, attachments and
accessions to, and replacements of, any of the foregoing, any agreements with
the lessor or supplier of any or all of the foregoing and purchase orders
submitted to such supplier, and any products and proceeds of any of the
foregoing, pledged as collateral to secure, or otherwise subject to any other
Capitalized Lease constituting Surviving Debt as of the Amendment Effective
Date.

 

SECTION 2. Security for Obligations. This Agreement secures, in the case of each
Grantor, the payment of all Obligations of such Grantor now or hereafter
existing under the Loan Documents, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest,
fees, premiums, penalties, indemnifications, contract causes of action, costs,
expenses or otherwise (all such Obligations being the “Secured Obligations”).
The parties hereto intend to maintain the validity, effectiveness,
enforceability, perfection and priority of the Collateral Documents delivered
under the Original Second Lien Credit Agreement (the “Original Security
Documents”) and this Agreement is intended, inter alia, to extend the
obligations and indebtedness secured by the security interests and pledges
created and affected by the Original Security Documents, in each case, except as
specifically provided herein, including, without limitation, in the last
paragraph of Section 1, without terminating, limiting, modifying or otherwise
affecting the validity, effectiveness, enforceability, perfection and priority
of the security interests or the pledges created and affected in respect
thereof. To the extent that any security interest or pledge granted pursuant to
the Original Security Documents relates to collateral in which the Grantors have
previously granted a security

 

8



--------------------------------------------------------------------------------

interest to the Collateral Agent, this Agreement shall, except as specifically
provided herein, including, without limitation, in the last paragraph of Section
1, confirm the validity, effectiveness, enforceability and continuation of such
security interest or pledge as against the Grantors. All of the terms and
provisions of the Original Security Documents are hereby confirmed and ratified
in all respects, except as specifically modified herein.

 

Without limiting the generality of the foregoing, this Agreement secures, as to
each Grantor, the payment of all amounts that constitute part of the Secured
Obligations and would be owed by such Grantor to any Secured Party under the
Loan Documents but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
a Loan Party.

 

SECTION 3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the First Lien
Collateral Agent or the Collateral Agent of any of the rights hereunder shall
not release any Grantor from any of its duties or obligations under the
contracts and agreements included in the Collateral and (c) no Secured Party
shall have any obligation or liability under the contracts and agreements
included in the Collateral by reason of this Agreement or any other Loan
Document, nor shall any Secured Party be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.

 

SECTION 4. Delivery and Control of Security Collateral

 

(a) All certificates or instruments representing or evidencing Security
Collateral shall be delivered to and held by or on behalf of the First Lien
Collateral Agent pursuant hereto and the Intercreditor and Subordination
Agreements and shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to the First Lien Collateral Agent. The First
Lien Collateral Agent shall have the right, at any time in its discretion and
without notice to any Grantor, to transfer to or to register in the name of the
First Lien Collateral Agent or any of its nominees any or all of the Security
Collateral, subject only to the revocable rights specified in Section 14(a). In
addition, the First Lien Collateral Agent shall have the right at any time to
exchange certificates or instruments representing or evidencing Security
Collateral for certificates or instruments of smaller or larger denominations.
Also, the First Lien Collateral Agent shall have the right at any time to
convert Security Collateral consisting of financial assets credited to the
securities account to Security Collateral consisting of financial assets held
directly by the First Lien Collateral Agent, and to convert Security Collateral
consisting of financial assets held directly by the First Lien Collateral Agent
to Security Collateral consisting of financial assets credited to the securities
account.

 

(b) With respect to any Security Collateral in which any Grantor has any right,
title or interest and that constitutes an uncertificated security, such Grantor
shall cause the issuer thereof either (i) to register the First Lien Collateral
Agent as the registered owner

 

9



--------------------------------------------------------------------------------

of such security or (ii) to agree in writing with such Grantor and the First
Lien Collateral Agent that such issuer shall comply with instructions with
respect to such security originated by the First Lien Collateral Agent without
further consent of such Grantor, such agreement to be in form and substance
satisfactory to the First Lien Collateral Agent.

 

(c) With respect to any Security Collateral in which any Grantor has any right,
title or interest and that constitutes a security entitlement, such Grantor
shall cause the securities intermediary with respect to such security
entitlement either (i) to identify in its records the First Lien Collateral
Agent as the entitlement holder of such security entitlement against such
securities intermediary or (ii) to agree in writing with such Grantor and the
First Lien Collateral Agent that such securities intermediary shall comply with
entitlement orders (that is, notifications communicated to such securities
intermediary directing transfer or redemption of the financial asset to which
such Grantor has a security entitlement) originated by the First Lien Collateral
Agent without further consent of such Grantor, such agreement to be
substantially in the form of Exhibit E attached hereto or otherwise in form and
substance satisfactory to the Collateral Agent (such agreement being a
“Securities Account Control Agreement”).

 

(d) With respect to any Security Collateral in which any Grantor has any right,
title or interest and that constitutes a commodity contract, such Grantor shall
cause the commodity intermediary with respect to such commodity contract to
agree in writing with such Grantor and the First Lien Collateral Agent that such
commodity intermediary shall apply any value distributed on account of such
commodity contract as directed by the First Lien Collateral Agent without
further consent of such Grantor, such agreement to be in form and substance
satisfactory to the First Lien Collateral Agent (such agreement being a
“Commodity Account Control Agreement,” and all such agreements together with all
Securities Account Control Agreements, being collectively, the “Control
Agreements”).

 

(e) No Grantor shall change or add any securities intermediary or commodity
intermediary that maintains any securities account or commodity account in which
any of the Collateral is credited or carried, or change or add any such
securities account or commodity account, in each case without first complying
with the above provisions of this Section 4 in order to perfect the security
interest granted hereunder in such Collateral.

 

SECTION 5. Delivery and Control of the Account Collateral; Maintaining the
Collateral Account; Maintaining Electronic Chattel Paper, Transferable Records
and Letter-of-Credit Rights and Giving Notice of Commercial Tort Claims.

 

(a) Promptly after opening an account (other than a Payroll Account) with a bank
or other financial institution not subject to an account control agreement, each
Grantor shall cause the execution and delivery of an account control agreement
or cash management agreement, as applicable, with such bank or financial
institution in favor of the First Lien Collateral Agent, in form and substance
reasonably satisfactory to the First Lien Collateral Agent, and subject to the
Intercreditor and Subordination Agreements.

 

10



--------------------------------------------------------------------------------

(b) So long as any Advance or any other Obligation of any Loan Party under any
Loan Document shall remain unpaid, any Secured Hedge Agreement shall be in
effect or any Lender shall have any Commitment under the First Amended Second
Lien Credit Agreement:

 

(i) The Borrower shall maintain the Collateral Account with the First Lien
Collateral Agent or another commercial bank acceptable to the First Lien
Collateral Agent and that has entered into a Securities Account Control
Agreement (the First Lien Collateral Agent or any bank with which the Collateral
Account is maintained being a “Collateral Bank”).

 

(ii) It shall be a term and condition of the Collateral Account, notwithstanding
any term or condition to the contrary in any other agreement relating to the
Collateral Account, as the case may be, and except as otherwise provided by the
provisions of Sections 7 and 21, the Third Amended Credit Agreement and the
Intercreditor and Subordination Agreements, that no amount (including interest
on Cash Equivalents credited thereto) shall be paid or released to or for the
account of, or withdrawn by or for the account of, the Borrower or any other
Person from the Collateral Account.

 

(iii) Each Grantor shall deposit in the Collateral Account or pay to the First
Lien Collateral Agent for deposit in the Collateral Account all funds
contemplated by Section 2.05(b)(ii) of the Third Amended Credit Agreement in
accordance with the terms thereof.

 

(iv) During the continuation of an Event of Default, promptly upon the request
of the Administrative Agent, each Grantor will maintain (i) all Electronic
Chattel Paper, Investment Property and Letter-of-Credit Rights so that the
Administrative Agent has control of such Collateral in the manner specified in
Sections 9-105, 9-106 and 9-107, respectively, of the UCC, (ii) all transferable
records so that the Administrative Agent has control of the transferable records
in the manner specified in Section 16 of the Uniform Electronic Transactions
Act, as in effect in the jurisdiction governing such transferable record
(“UETA”).

 

(v) Each Grantor will give prompt notice to the Administrative Agent of any
Commercial Tort Claim individually in excess of $2,000,000 that may arise in the
future and will promptly execute or otherwise authenticate a supplement to this
Agreement, and otherwise take all necessary action, to subject such Commercial
Tort Claim to the security interest created under this Agreement.

 

SECTION 6. Investing of Amounts in the Collateral Account. The First Lien
Collateral Agent shall, subject to the provisions of Sections 7 and 21, the
Third Amended Credit Agreement and the Intercreditor and Subordination
Agreements, from time to time direct the Collateral Bank to (a) invest amounts
received with respect to the Collateral Account in such Cash Equivalents
credited to the Collateral Account as the Borrower may select and the First Lien
Collateral Agent may approve and (b) invest interest paid on the Cash
Equivalents referred

 

11



--------------------------------------------------------------------------------

to in clause (a) above, and reinvest other proceeds of any such Cash Equivalents
that may mature or be sold, in each case in such Cash Equivalents credited to
the Collateral Account as the Borrower may select and the First Lien Collateral
Agent may approve. Interest and proceeds that are not invested or reinvested in
Cash Equivalents as provided above shall be deposited and held in a deposit
account with the Collateral Bank in the name of the First Lien Collateral Agent
and under the sole control and dominion of the First Lien Collateral Agent, such
deposit account to be deemed to constitute part of the Collateral Account. In
addition, the First Lien Collateral Agent shall have the right at any time to
direct the Collateral Bank to exchange such Cash Equivalents for similar Cash
Equivalents of smaller or larger determinations, or for other Cash Equivalents,
credited to the Collateral Account.

 

SECTION 7. Release of Amounts. So long as no Default shall have occurred and be
continuing, the First Lien Collateral Agent shall direct the applicable
Collateral Bank to pay and release to the Borrower or at its order or, at the
request of the Borrower, to the Administrative Agent under the Third Amended
Credit Agreement to be applied to the Obligations of the Borrower under the
First Lien Loan Documents and the Loan Documents, such amount, if any, as is
then on deposit in the Collateral Account, as the case may be, to the extent
permitted to be released under the terms of the Third Amended Credit Agreement,
the First Amended Second Lien Credit Agreement and the Intercreditor and
Subordination Agreements.

 

SECTION 8. Representations and Warranties. Each Grantor represents and warrants
as follows:

 

(a) All of the Equipment and Inventory of such Grantor are located at the places
specified therefor in Schedule III hereto or at such other places as such
Grantor shall have specified in writing to the Collateral Agent (and upon
notification to the Collateral Agent of such additional places, Schedule III
shall be automatically amended to include such other places). The jurisdiction
of organization of such Grantor is specified in Schedule IV hereto, as such
Schedule IV may be amended from time to time pursuant to Section 12(a). Such
Grantor’s federal tax identification number is set forth opposite such Grantor’s
name in Schedule IV hereto. All Security Collateral consisting of certificated
securities and instruments has been delivered to the First Lien Collateral
Agent. None of the Receivables or Agreement Collateral is evidenced by a
promissory note or other instrument that has not been delivered to the First
Lien Collateral Agent.

 

(b) Such Grantor is the legal and beneficial owner of the Collateral of such
Grantor free and clear of any Lien, claim, option or right of others, except for
the security interest created under this Agreement or permitted under the First
Amended Second Lien Credit Agreement or the Third Amended Credit Agreement and
except for rights of others under any License. No effective financing statement
or other instrument similar in effect covering all or any part of such
Collateral or listing such Grantor or any trade name of such Grantor as debtor
is on file in any recording office, except such as may have been filed in favor
of the Collateral Agent relating to the Loan Documents or as otherwise permitted
under the First Amended Second Lien Credit Agreement or the Third Amended Credit
Agreement. Such Grantor has the trade names listed on Schedule V hereto.

 

12



--------------------------------------------------------------------------------

(c) Such Grantor has exclusive possession and control of the Equipment and
Inventory other than Inventory stored at any leased premises or warehouse for
which a landlord’s or warehouseman’s agreement, in form and substance reasonably
satisfactory to the Collateral Agent, is in effect and which leased premises or
warehouse is so indicated by an asterisk on Schedule III hereto, or otherwise
specified by such Grantor in writing to the Collateral Agent (and upon
notification to the Collateral Agent of such additional leased premises or
warehouse, Schedule III shall be automatically amended to include such other
leased premises or warehouse with an asterisk designation).

 

(d) The Pledged Shares pledged by such Grantor hereunder have been duly
authorized and validly issued and are fully paid and non-assessable. The Pledged
Debt pledged by such Grantor hereunder has been duly authorized, authenticated
or issued and delivered, is the legal, valid and binding obligation of the
issuers thereof, is evidenced by one or more promissory notes (which notes have
been delivered to the First Lien Collateral Agent) and is not in default.

 

(e) The Initial Pledged Shares constitute the percentage of the issued and
outstanding shares of stock of the issuers thereof indicated on Schedule I
hereto as of the date hereof. The Initial Pledged Debt constitutes all of the
outstanding indebtedness owed to such Grantor by the issuers thereof and is
outstanding, as of the date hereof, in the principal amount indicated on
Schedule I hereto as of the date hereof.

 

(f) All of the investment property owned by such Grantor as of the date hereof
is listed on Schedule I hereto.

 

(g) The Assigned Agreements to which such Grantor is a party, true and complete
copies of which (other than the Hedge Agreements) have been furnished to each
Secured Party, have been duly authorized, executed and delivered by all parties
thereto, are in full force and effect and are binding upon and enforceable
against all parties thereto in accordance with their terms. There exists no
default under any Assigned Agreement to which such Grantor is a party by any
party thereto. Each Grantor shall use its reasonable best efforts to obtain, (x)
on or prior to 120 days from the date hereof, a consent from each party to the
Assigned Agreements listed on Part A to Schedule II hereto to which such Grantor
is a party and (y) within 120 days of delivery of the Supplemental List, a
consent from each party to the Assigned Agreements listed therein to which such
Grantor is a party (provided, that the Collateral Agent may, in its sole
discretion, waive the requirements of this provision with respect to any such
Assigned Agreement), all in substantially the form of Exhibit B hereto or
otherwise in form and substance reasonably satisfactory to the Collateral Agent,
to the assignment of the Agreement Collateral to the Collateral Agent pursuant
to this Agreement. Nothing herein shall be construed to require any Grantor to
give additional consideration of any kind under any Assigned Agreement in
connection with obtaining of any consents under this Section 8(g).

 

(h) All filings and other actions necessary or desirable to perfect and protect
the security interest in the Collateral of such Grantor created under this
Agreement have been duly made or taken and are in full force and effect or have
been delivered to the Collateral Agent for filing or other appropriate action,
and this Agreement creates in

 

13



--------------------------------------------------------------------------------

 

favor of the Collateral Agent for the benefit of the Secured Parties a valid
and, when such filings and other actions have been completed, perfected first
priority security interest in the Collateral of such Grantor, securing the
payment of the Secured Obligations, subject to the Loan Documents (as defined in
the Third Amended Credit Agreement) and subject to the Intercreditor and
Subordination Agreements.

 

(i) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for (i) the grant by such Grantor of the pledge and security interest
granted hereunder or for the execution, delivery or performance of this
Agreement by such Grantor, (ii) the perfection or maintenance of the pledge and
security interest created hereunder (including the priority of such pledge or
security interest), except for the filing of financing statements and amendments
to financing statements under the Uniform Commercial Code, which financing
statements and amendments to financing statements have been or will be duly
filed and are or will be in full force and effect, the recordation of the
Intellectual Property Security Agreements referred to in Section 13(f) with the
U.S. Patent and Trademark Office and the U.S. Copyright Office, which agreements
and any amendments thereto have been or will be duly recorded and are or will be
in full force and effect, the actions described in Section 4 with respect to
Security Collateral, which actions have been or will be taken and are or will be
in full force and effect, and the actions contemplated by the First Amended
Second Lien Credit Agreement or (iii) the exercise by the Collateral Agent of
its voting or other rights provided for in this Agreement or the remedies in
respect of the Collateral pursuant to this Agreement, except as may be required
in connection with the disposition of any portion of the Security Collateral by
laws affecting the offering and sale of securities generally.

 

(j) The Inventory that has been produced or distributed by such Grantor has been
produced in compliance with all requirements of applicable law, including,
without limitation, the Fair Labor Standards Act.

 

(k) As to itself and its Intellectual Property Collateral:

 

(i) The rights of such Grantor in or to the Intellectual Property Collateral do
not conflict with, misappropriate or infringe upon the intellectual property
rights of any third party, and no claim has been asserted that the use of such
Intellectual Property Collateral does or may infringe upon the intellectual
property rights of any third party.

 

(ii) Such Grantor is the exclusive owner of the entire and unencumbered right,
title and interest in and to the Intellectual Property Collateral and is
entitled to use all such Intellectual Property Collateral without limitation,
subject only to the license terms of the Licenses.

 

(iii) The Intellectual Property Collateral set forth on Schedule V hereto
includes all of the patents, patent applications, trademark registrations and
applications, copyright registrations and applications and Licenses, other than
commercial off-the-shelf software licenses, owned by such Grantor, except as

 

14



--------------------------------------------------------------------------------

 

permitted under the First Amended Second Lien Credit Agreement or the Third
Amended Credit Agreement.

 

(iv) The Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable in whole or part and, to the best of such
Grantor’s knowledge, is valid and enforceable. Such Grantor is not aware of any
uses of any item of Intellectual Property Collateral that could be expected to
lead to such item becoming invalid or unenforceable.

 

(v) Such Grantor has made or performed all commercially reasonable filings,
recordings and other acts and has paid all required fees and taxes to maintain
and protect its interest in each and every material item of Intellectual
Property Collateral in full force and effect throughout the world, and to
protect and maintain its interest therein, including without limitation, any
recordation of any of its interests in the Patents and Trademarks with the U.S.
Patent and Trademark Office and in corresponding national and international
patent offices, and any recordation of any of its interests in the Copyrights
with the U.S. Copyright Office and in corresponding national and international
copyright offices. Such Grantor has used commercially reasonable statutory
notice in connection with its use of each material patent, trademark and
copyright of the Intellectual Property Collateral.

 

(vi) No action, suit, investigation, litigation or proceeding has been asserted
or is pending or, to the best of such Grantor’s knowledge, threatened against
such Grantor (i) based upon or challenging or seeking to deny or restrict the
use of any of the Intellectual Property Collateral or (ii) alleging that any
services provided by, processes used by, or products manufactured or sold by,
such Grantor infringe upon or misappropriate any patent, trademark, copyright or
any other proprietary right of any third party. To the best of such Grantor’s
knowledge, no Person is engaging in any activity that infringes upon or
misappropriates the Intellectual Property Collateral or upon the rights of such
Grantor therein. Except as set forth on Schedule V hereto, such Grantor has not
granted any license, release, covenant not to sue, non-assertion assurance or
other right to any Person with respect to any part of the Intellectual Property
Collateral. The consummation of the transactions contemplated by the Loan
Documents shall not result in the termination or impairment of any of the
Intellectual Property Collateral.

 

(vii) With respect to each License: (A) such License is valid and binding and in
full force and effect and represents the entire agreement between the respective
licensor and licensee with respect to the subject matter of such License; (B)
such License shall not cease to be valid and binding and in full force and
effect on terms identical to those currently in effect as a result of the rights
and interest granted herein, nor shall the grant of such rights and interest
constitute a breach or default under such License or otherwise give the licensor
or licensee a right to terminate such License; (C) such Grantor has not received
any notice of termination or cancellation under such License; (D) such Grantor
has not

 

15



--------------------------------------------------------------------------------

received any notice of a breach or default under such License, which breach or
default has not been cured; (E) such Grantor has not granted to any other third
party any rights, adverse or otherwise, under such License (except to the extent
that sublicensing is permitted); and (F) neither such Grantor nor any other
party to such License is in breach or default in any material respect, and no
event has occurred that, with notice or lapse of time or both, would constitute
such a breach or default or permit termination, modification or acceleration
under such License.

 

(viii) To the best of such Grantor’s knowledge, (A) none of the Trade Secrets of
such Grantor has been used, divulged, disclosed or appropriated to the detriment
of such Grantor for the benefit of any other Person other than such Grantor; (B)
no employee, independent contractor or agent of such Grantor has misappropriated
any trade secrets of any other Person in the course of the performance of his or
her duties as an employee, independent contractor or agent of such Grantor; and
(C) no employee, independent contractor or agent of such Grantor is in default
or breach of any term of any employment agreement, non-disclosure agreement,
assignment of inventions agreement or similar agreement or contract relating in
any way to the protection, ownership, development, use or transfer of such
Grantor’s Intellectual Property Collateral.

 

SECTION 9. Further Assurances.

 

(a) Each Grantor agrees that from time to time, at the expense of such Grantor,
such Grantor shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that the Collateral Agent may request, in order to perfect and protect any
pledge or security interest granted or purported to be granted by such Grantor
hereunder or to enable the Collateral Agent to exercise and enforce its rights
and remedies hereunder with respect to any Collateral of such Grantor. Without
limiting the generality of the foregoing, each Grantor shall promptly, with
respect to Collateral of such Grantor: (i) mark conspicuously each chattel paper
included in Receivables and, at the request of the Collateral Agent, each of its
records pertaining to such Collateral with a legend, in form and substance
reasonably satisfactory to the Collateral Agent, indicating that such chattel
paper or Collateral is subject to the security interest granted hereby; (ii) if
any such Collateral shall be evidenced by a promissory note or other instrument
or chattel paper, deliver and pledge to the Collateral Agent hereunder such note
or instrument or chattel paper duly indorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance reasonably
satisfactory to the Collateral Agent; (iii) file such financing or continuation
statements, or amendments thereto, and such other instruments or notices, as may
be necessary or desirable, or as the Collateral Agent may request, in order to
perfect and preserve the security interest granted or purported to be granted by
such Grantor hereunder; (iv) deliver and pledge to the Collateral Agent for the
benefit of the Secured Parties certificates representing Security Collateral
that constitutes certificated securities, accompanied by undated stock or bond
powers executed in blank; and (v) deliver to the Collateral Agent evidence that
all other action that the Collateral Agent may deem reasonably necessary or
desirable in order to perfect and protect the security interest created by such
Grantor under this Agreement has been taken.

 

16



--------------------------------------------------------------------------------

(b) Each Grantor hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, relating to all or
any part of the Collateral of such Grantor. Such financing statements may
describe the collateral covered thereby by the words “all assets of the Debtor
whether now owned or hereafter acquired” or words of similar effect. A photocopy
or other reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law. Each Grantor ratifies its authorization for the
Collateral Agent to have filed such financing statements continuation statements
or amendments filed prior to the date hereof.

 

(c) Each Grantor shall furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral of
such Grantor and such other reports in connection with such Collateral as the
Collateral Agent may reasonably request, all in reasonable detail.

 

SECTION 10. As to Equipment and Inventory.

 

(a) Intentionally omitted.

 

(b) Each Grantor shall cause the Equipment of such Grantor to be maintained and
preserved in good working order and condition, ordinary wear and tear excepted,
and shall forthwith, or in the case of any loss or damage to any of such
Equipment as soon as practicable after the occurrence thereof, make or cause to
be made all repairs, replacements and other improvements in connection therewith
that are necessary or desirable to such end. Each Grantor shall promptly furnish
to the Collateral Agent a statement respecting any loss or damage exceeding
$500,000 to any of the Equipment or Inventory of such Grantor.

 

(c) Each Grantor shall pay promptly when due all property and other taxes,
assessments and governmental charges or levies imposed upon, and all claims
(including, without limitation, claims for labor, materials and supplies)
against, the Equipment and Inventory of such Grantor provided, however, that
such Grantor shall not be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained, unless and until any
Lien resulting therefrom attaches to its property and becomes enforceable
against its other creditors.

 

SECTION 11. Insurance.

 

(a) Each Grantor shall, at its own expense, maintain insurance with respect to
the Equipment and Inventory (it being understood that Equipment and Inventory
shall not include fiber optic cables) of such Grantor with responsible and
reputable insurance companies or associations in such amounts, and against such
risks as is usually carried by companies engaged in similar business and owning
similar properties in the same general area in which such Grantor operates. Each
policy of each Grantor for liability insurance shall (i) name such Grantor and
the Collateral Agent as insured parties thereunder (without any representation
or warranty by or obligation upon the Collateral Agent) as

 

17



--------------------------------------------------------------------------------

their interests may appear, (ii) contain the agreement by the insurer that any
loss thereunder shall be payable to the Collateral Agent notwithstanding any
action, inaction or breach of representation or warranty by such Grantor, (iii)
provide that there shall be no recourse against the Collateral Agent for payment
of premiums or other amounts with respect thereto and (iv) provide that at least
10 days’ prior written notice of cancellation or of lapse shall be given to the
Collateral Agent by the insurer. Each Grantor shall, if so requested by the
Collateral Agent, deliver to the Collateral Agent original or duplicate policies
of such insurance and, as often as the Collateral Agent may reasonably request,
a report of a reputable insurance broker with respect to such insurance.
Further, each Grantor shall, at the request of the Collateral Agent, duly
execute and deliver instruments of assignment of such insurance policies to
comply with the requirements of Section 10 and cause the insurers to acknowledge
notice of such assignment.

 

(b) Reimbursement under any liability insurance maintained by any Grantor
pursuant to this Section 11 may be paid directly to the Person who shall have
incurred liability covered by such insurance. In case of any loss involving
damage to Equipment or Inventory when no Event of Default shall have occurred
and be continuing, the applicable Grantor shall make or cause to be made the
necessary repairs to or replacements of such Equipment or Inventory, and any
proceeds of insurance properly received by or released to such Grantor shall be
used by such Grantor, except as otherwise required by the Third Amended Credit
Agreement, to pay or to reimburse for the costs of such repairs or replacements.

 

(c) So long as no Event of Default shall have occurred and be continuing, all
insurance payments received by the Collateral Agent in connection with any loss,
damage or destruction of any Inventory or Equipment shall be released, subject
to the provisions of Section 2.05(b)(ii) of the First Amended Second Lien Credit
Agreement, by the Collateral Agent to the applicable Grantor for the repair,
replacement or restoration thereof.

 

SECTION 12. Place of Perfection; Records; Collection of Receivables.

 

(a) Each Grantor shall keep its jurisdiction of organization, and originals of
the Assigned Agreements to which such Grantor is a party and all originals of
all chattel paper that evidence Receivables of such Grantor, at the location
therefor specified in Section 8(a) or, upon 30 days’ prior written notice to the
Collateral Agent, at such other location in a jurisdiction where all actions
required by Section 9 shall have been taken with respect to the Collateral of
such Grantor (and, upon the taking of such action in such jurisdiction, Schedule
IV hereto shall be automatically amended to include such other location). Each
Grantor shall hold and preserve its records relating to the Collateral, the
Assigned Agreements and chattel paper and shall permit representatives of the
Collateral Agent at any time during normal business hours to inspect and make
abstracts from such records and other documents.

 

(b) Except as otherwise provided in this subsection (b), each Grantor shall
continue to collect, at its own expense, all amounts due or to become due to
such Grantor under the Receivables. In connection with such collections, such
Grantor may take such

 

18



--------------------------------------------------------------------------------

action as such Grantor may deem necessary or advisable to enforce collection of
the Receivables; provided, however, that the Collateral Agent shall have the
right at any time, upon the occurrence and during the continuance of an Event of
Default and upon written notice to such Grantor of its intention to do so, to
notify the Obligors under any Receivables of the assignment of such Receivables
to the Collateral Agent and to direct such Obligors to make payment of all
amounts due or to become due to such Grantor thereunder directly to the
Collateral Agent and, upon such notification and at the expense of such Grantor,
to enforce collection of any such Receivables, and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done. After receipt by any Grantor of the
notice from the Collateral Agent referred to in the proviso to the preceding
sentence, (i) all amounts and proceeds (including instruments) received by such
Grantor in respect of the Receivables of such Grantor shall be received in trust
for the benefit of the Collateral Agent hereunder, shall be segregated from
other funds of such Grantor and shall be forthwith paid over to the Collateral
Agent in the same form as so received (with any necessary indorsement) to be
deposited in the Collateral Account and either (A) released to such Grantor on
the terms set forth in Section 7 so long as no Event of Default shall have
occurred and be continuing or (B) if any Event of Default shall have occurred
and be continuing, applied as provided in Section 21(b) and (ii) such Grantor
shall not adjust, settle or compromise the amount or payment of any Receivable,
release wholly or partly any Obligor thereof, or allow any credit or discount
thereon. No Grantor shall permit or consent to the subordination of its right to
payment under any of the Receivables to any other indebtedness or obligations of
the Obligor thereof.

 

SECTION 13. As to Intellectual Property Collateral.

 

(a) Each Grantor agrees to take, at its expense, all necessary steps that such
Grantor shall have determined are commercially reasonable in the conduct of such
Grantor’s business with respect to each item of its Intellectual Property
Collateral, including, without limitation, in the U.S. Patent and Trademark
Office, the U.S. Copyright Office and any other governmental authority, to (i)
maintain the validity and enforceability of such Intellectual Property
Collateral and maintain such Intellectual Property Collateral in full force and
effect and (ii) pursue the registration and maintenance of patent, trademark or
copyright registration or application now or hereafter included in the
Intellectual Property Collateral of such Grantor, including, without limitation,
the payment of required fees and taxes, the filing of responses to office
actions issued by the U.S. Patent and Trademark Office, the U.S. Copyright
Office or other governmental authorities, the filing of applications for renewal
or extension, the filing of affidavits under Sections 8 and 15 of the U.S.
Trademark Act, the filing of divisional, continuation, continuation-in-part,
reissue and renewal applications or extensions, the payment of maintenance fees
and the participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings. No Grantor shall discontinue use
of or otherwise abandon any Intellectual Property Collateral, or abandon any
right to file an application for letters patent, trademark or copyright, unless
such Grantor shall have previously determined that such use or the pursuit or
maintenance of such Intellectual Property Collateral is no longer desirable in
the conduct of such Grantor’s business and that the loss thereof would not be
reasonably likely to

 

19



--------------------------------------------------------------------------------

have a Material Adverse Effect, in which case, with respect to any material item
of Intellectual Property Collateral so abandoned, such Grantor shall give
reasonable notice of any such abandonment to the Collateral Agent.

 

(b) Each Grantor agrees promptly to notify the Collateral Agent if such Grantor
learns (i) that any material item of the Intellectual Property Collateral may
have become abandoned, placed in the public domain, invalid or unenforceable, or
of any adverse determination or development regarding such Grantor’s ownership
of any material item of the Intellectual Property Collateral or its right to
register the same or to keep and maintain and enforce the same, or (ii) of any
adverse determination or the institution of any proceeding (including, without
limitation, the institution of any proceeding in the U.S. Patent and Trademark
Office or any court) regarding any material item of the Intellectual Property
Collateral.

 

(c) In the event that any Grantor becomes aware that any material item of the
Intellectual Property Collateral is being infringed or misappropriated by a
third party and communicates such awareness to such third party, such Grantor
shall reasonably notify the Collateral Agent and shall take such actions, at its
expense, as such Grantor deems reasonable and appropriate under the
circumstances to protect such Intellectual Property Collateral, including,
without limitation, suing for infringement or misappropriation and for an
injunction against such infringement or misappropriation.

 

(d) Each Grantor shall use commercially reasonable statutory notice in
connection with its use of each material item of its Intellectual Property
Collateral. Except as set forth in Section 13(a), no Grantor shall do or permit
any act or knowingly omit to do any act whereby any of its Intellectual Property
Collateral may lapse or become invalid or unenforceable or placed in the public
domain.

 

(e) Each Grantor shall take all steps which it deems reasonable and appropriate
under the circumstances to preserve and protect each item of its Intellectual
Property Collateral, including, without limitation, maintaining the quality of
any and all products or services offered or provided under any of the
Trademarks, consistent with the quality of the products and services as of the
date hereof, and taking all steps necessary to ensure that all licensed users of
any of the Trademarks use such consistent standards of quality.

 

(f) With respect to its Intellectual Property Collateral, each Grantor agrees to
execute an agreement, in substantially the form set forth in Exhibit C hereto
(an “Intellectual Property Security Agreement”), for recording the security
interest granted hereunder to the Collateral Agent in such Intellectual Property
Collateral with the U.S. Patent and Trademark Office, the U.S. Copyright Office
and any other governmental authorities necessary to perfect the security
interest hereunder in such Intellectual Property Collateral.

 

(g) Each Grantor agrees that, should it obtain an ownership interest in any item
of the type set forth in Section 1(g) which is not on the date hereof a part of
the Intellectual Property Collateral (the “After-Acquired Intellectual
Property”), (i) the provisions of Section 1 shall automatically apply thereto,
(ii) any such After-Acquired Intellectual

 

20



--------------------------------------------------------------------------------

Property and, in the case of trademarks, the goodwill of the business connected
therewith or symbolized thereby, shall automatically become part of the
Intellectual Property Collateral subject to the terms and conditions of this
Agreement with respect thereto, (iii) with respect to only material items of
After-Acquired Intellectual Property, such Grantor shall give written notice
thereof to the Collateral Agent in accordance herewith every calendar quarter
and (iv) with respect to registrations and applications for registration of such
After-Acquired Intellectual Property which are registered or filed with the U.S.
Patent and Trademark Office, U.S. Copyrights Office or order governmental
authorities, such Grantor shall execute and deliver to the Collateral Agent an
IP Security Agreement Supplement covering such After-Acquired Intellectual
Property as “Additional Collateral” thereunder and as defined therein, and shall
record such IP Security Agreement Supplement with the U.S. Patent and Trademark
Office, the U.S. Copyright Office and any other governmental authorities
necessary to perfect the security interest hereunder in such After-Acquired
Intellectual Property.

 

SECTION 14. Voting Rights; Dividends; Etc.

 

(a) So long as no Event of Default shall have occurred and be continuing:

 

(i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of such Grantor or any
part thereof for any purpose; provided, however, that such Grantor shall not
exercise or refrain from exercising any such right if such action would have a
material adverse effect on the value of the Security Collateral or any part
thereof.

 

(ii) Each Grantor shall be entitled to receive and retain any and all dividends,
interest and other distributions paid in respect of the Security Collateral of
such Grantor if and to the extent that the payment thereof is not otherwise
prohibited by the terms of the Loan Documents; provided, however, that any and
all:

 

(A) dividends, interest and other distributions paid or payable other than in
cash in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Security
Collateral,

 

(B) dividends and other distributions paid or payable in cash in respect of any
Security Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus, and

 

(C) cash paid, payable or otherwise distributed in respect of principal of, or
in redemption of, or in exchange for, any Security Collateral,

 

shall be, and shall be forthwith delivered to the Collateral Agent to hold as
Security Collateral and shall, if received by such Grantor, be received in trust
for the benefit of the First Lien Collateral Agent, be segregated from the other

 

21



--------------------------------------------------------------------------------

property or funds of such Grantor and be forthwith delivered to the First Lien
Collateral Agent as Security Collateral in the same form as so received (with
any necessary indorsement).

 

(iii) The First Lien Collateral Agent shall execute and deliver (or cause to be
executed and delivered) to each Grantor all such proxies and other instruments
as such Grantor may reasonably request for the purpose of enabling such Grantor
to exercise the voting and other rights that it is entitled to exercise pursuant
to paragraph (i) above and to receive the dividends or interest payments that it
is authorized to receive and retain pursuant to paragraph (ii) above.

 

(b) Upon the occurrence and during the continuance of an Event of Default:

 

(i) All rights of each Grantor (x) to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 14(a)(i) shall, upon notice to such Grantor by the
First Lien Collateral Agent, cease and (y) to receive the dividends, interest
and other distributions that it would otherwise be authorized to receive and
retain pursuant to Section 14(a)(ii) shall automatically cease, and all such
rights shall thereupon become vested in the First Lien Collateral Agent, which
shall thereupon have the sole right to exercise or refrain from exercising such
voting and other consensual rights and to receive and hold as Security
Collateral such dividends, interest and other distributions.

 

(ii) All dividends, interest and other distributions that are received by any
Grantor contrary to the provisions of paragraph (i) of this Section 14(b) shall
be received in trust for the benefit of the First Lien Collateral Agent, shall
be segregated from other funds of such Grantor and shall be forthwith paid over
to the First Lien Collateral Agent as Security Collateral in the same form as so
received (with any necessary indorsement).

 

(iii) The First Lien Collateral Agent shall be authorized to send to each
Securities Intermediary or Commodity Intermediary as defined in and under any
Control Agreement a notice of exclusive control under such Control Agreement.

 

SECTION 15. As to the Assigned Agreements.

 

(a) Each Grantor shall at its expense:

 

(i) perform and observe all terms and provisions of the Assigned Agreements to
be performed or observed by it, maintain the Assigned Agreements to which it is
a party in full force and effect, enforce the Assigned Agreements to which it is
a party in accordance with the terms thereof and take all such action to such
end as may be reasonably requested from time to time by the Collateral Agent
except where the failure to do so would not have a Material Adverse Effect; and

 

22



--------------------------------------------------------------------------------

(ii) and from time to time (A) furnish to the Collateral Agent such information
and reports regarding the Assigned Agreements and such other Collateral of such
Grantor as the Collateral Agent may reasonably request and (B) upon request of
the Collateral Agent, make to each other party to any Assigned Agreement to
which it is a party such demands and requests for information and reports or for
action as such Grantor is entitled to make thereunder.

 

(b) Each Grantor agrees that it shall not, except to the extent otherwise
permitted under the First Amended Second Lien Credit Agreement:

 

(i) cancel or terminate any Assigned Agreement to which it is a party or consent
to or accept any cancellation or termination thereof;

 

(ii) amend, amend and restate, supplement or otherwise modify any such Assigned
Agreement or give any consent, waiver or approval thereunder;

 

(iii) waive any default under or breach of any such Assigned Agreement; or

 

(iv) take any other action in connection with any such Assigned Agreement that
would impair the value of the interests or rights of such Grantor thereunder or
that would impair the interests or rights of any Secured Party.

 

(c) Each Grantor hereby consents on its own behalf and on behalf of its
Subsidiaries to the assignment and pledge to the Collateral Agent for benefit of
the Secured Parties of each Assigned Agreement to which it is a party by any
other Grantor hereunder.

 

SECTION 16. Payments Under the Assigned Agreements.

 

(a) Each Grantor agrees, and as part of the consents such Grantor has agreed to
request pursuant to Section 8(g) will instruct each other party to each Assigned
Agreement which is the subject of such consent to agree, that, upon the
occurrence and during the continuance of an Event of Default, all payments due
or to become due under or in connection with such Assigned Agreement shall be
made directly to the Collateral Account.

 

(b) All moneys received or collected pursuant to subsection (a) above shall be
(i) released to the applicable Grantor so long as no Event of Default shall have
occurred and be continuing or (ii) if any Event of Default shall have occurred
and be continuing, applied as provided in Section 21(b).

 

SECTION 17. Transfers and Other Liens; Additional Shares.

 

(a) Each Grantor agrees that it shall not (i) sell, assign or otherwise dispose
of, or grant any option with respect to, any of the Collateral, other than
sales, assignments and other dispositions of Collateral, non-exclusive licenses
granted in the ordinary course of business and options relating to Collateral,
permitted under the terms of the First

 

23



--------------------------------------------------------------------------------

Amended Second Lien Credit Agreement, or (ii) create or suffer to exist any Lien
upon or with respect to any of the Collateral of such Grantor except for the
pledge, assignment and security interest created under this Agreement and Liens
permitted under the First Amended Second Lien Credit Agreement or the Third
Amended Credit Agreement.

 

(b) Each Grantor agrees that it shall (i) cause each issuer of the Pledged
Shares pledged by such Grantor not to issue any stock or other securities in
addition to or in substitution for the Pledged Shares issued by such issuer,
except to such Grantor, and (ii) pledge hereunder, immediately upon its
acquisition (directly or indirectly) thereof, any and all additional shares of
stock or other securities.

 

SECTION 18. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
irrevocably appoints the Collateral Agent such Grantor’s attorney-in-fact, with
full authority in the place and stead of such Grantor and in the name of such
Grantor or otherwise, from time to time, upon the occurrence and during the
continuance of an Event of Default, in the Collateral Agent’s discretion, to
take any action and to execute any instrument that the Collateral Agent may deem
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation:

 

(a) to obtain and adjust insurance required to be paid to the Collateral Agent
pursuant to Section 11,

 

(b) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,

 

(c) to receive, indorse and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (a) or (b) above, and

 

(d) to file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce compliance with the terms and conditions
of any Assigned Agreement or the rights of the Collateral Agent with respect to
any of the Collateral.

 

SECTION 19. Collateral Agent May Perform. If any Grantor fails to perform any
agreement contained herein, the Collateral Agent may, as the Collateral Agent
deems necessary to protect the security interest granted hereunder in the
Collateral or to protect the value thereof, but without any obligation to do so
and without notice, itself perform, or cause performance of, such agreement, and
the expenses of the Collateral Agent incurred in connection therewith shall be
payable by such Grantor under Section 22(b).

 

SECTION 20. The Collateral Agent’s Duties.

 

(a) The powers conferred on the Collateral Agent hereunder are solely to protect
the Secured Parties’ interest in the Collateral and shall not impose any duty
upon it to exercise any such powers. Except for the safe custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent

 

24



--------------------------------------------------------------------------------

shall have no duty as to any Collateral, as to ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Collateral, whether or not any Secured Party has or is
deemed to have knowledge of such matters, or as to the taking of any necessary
steps to preserve rights against any parties or any other rights pertaining to
any Collateral. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which it accords its own property.

 

(b) Anything contained herein to the contrary notwithstanding, the Collateral
Agent may from time to time, when the Collateral Agent deems it to be necessary,
appoint one or more subagents (each a “Subagent”) for the Collateral Agent
hereunder with respect to all or any part of the Collateral. In the event that
the Collateral Agent so appoints any Subagent with respect to any Collateral,
(i) the assignment and pledge of such Collateral and the security interest
granted in such Collateral by each Grantor hereunder shall be deemed for
purposes of this Agreement to have been made to such Subagent, in addition to
the Collateral Agent, for the ratable benefit of the Secured Parties, as
security for the Secured Obligations of such Grantor, (ii) such Subagent shall
automatically be vested, in addition to the Collateral Agent, with all rights,
powers, privileges, interests and remedies of the Collateral Agent hereunder
with respect to such Collateral, and (iii) the term “Collateral Agent,” when
used herein in relation to any rights, powers, privileges, interests and
remedies of the Collateral Agent with respect to such Collateral, shall include
such Subagent; provided, however, that no such Subagent shall be authorized to
take any action with respect to any such Collateral unless and except to the
extent expressly authorized in writing by the Collateral Agent.

 

SECTION 21. Remedies. If any Event of Default shall have occurred and be
continuing, and subject to the Intercreditor and Subordination Agreements:

 

(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the N.Y.
Uniform Commercial Code (whether or not the N.Y. Uniform Commercial Code applies
to the affected Collateral) and also may: (i) require each Grantor to, and each
Grantor hereby agrees that it shall at its expense and upon request of the
Collateral Agent forthwith, assemble all or part of the Collateral as directed
by the Collateral Agent and make it available to the Collateral Agent at a place
and time to be designated by the Collateral Agent that is reasonably convenient
to both parties; (ii) without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels, at public or private
sale, at any of the Collateral Agent’s offices or elsewhere, for cash, on credit
or for future delivery, and upon such other terms as the Collateral Agent may
deem commercially reasonable; (iii) occupy any premises owned or leased by any
of the Grantors where the Collateral or any part thereof is assembled or located
for a reasonable period in order to effectuate its rights and remedies hereunder
or under law, without obligation to such Grantor in respect of such occupation;
and (iv) exercise any and all rights and remedies of any of the Grantors under
or in connection with the Assigned Agreements or the Receivables or otherwise in
respect of the Collateral, including, without limitation, any and all rights of
such Grantor

 

25



--------------------------------------------------------------------------------

to demand or otherwise require payment of any amount under, or performance of,
any provision of the Assigned Agreements, the Receivables. Each Grantor agrees
that, to the extent notice of sale shall be required by law, at least ten days’
notice to such Grantor of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.

 

(b) Any cash held by or on behalf of the Collateral Agent and all cash proceeds
received by or on behalf of the Collateral Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Collateral Agent, be held by the Collateral Agent
as collateral for, and/or then or at any time thereafter applied (after payment
of any amounts payable to the Collateral Agent pursuant to Section 22), in whole
or in part, by the Collateral Agent for the ratable benefit of the Secured
Parties against, all or any part of the Secured Obligations, in the following
manner:

 

(i) first, to the Agents for any amounts owing to the Agents pursuant to Section
9.04 of the First Amended Second Lien Credit Agreement or otherwise under the
Loan Documents, ratably in accordance with such respective amounts then owing to
the Agents; and

 

(ii) second, to the Lenders and the Hedge Banks, respectively, for any amount
then owing to them, in their capacities as such, under the Loan Documents
ratably in accordance with such respective amounts then owing to the Lenders and
the Hedge Banks, provided that, for purposes of this Section 21, the amount
owing to any such Hedge Bank pursuant to any Secured Hedge Agreement to which it
is a party (other than any amount theretofore accrued and unpaid) shall be
deemed to be equal to the Agreement Value therefor.

 

Any surplus of such cash or cash proceeds held by or on the behalf of the
Collateral Agent and remaining after payment in full of all the Secured
Obligations shall be applied as provided in the Intercreditor and Subordination
Agreements.

 

(c) All payments received by any Grantor under or in connection with any
Assigned Agreement or otherwise in respect of the Collateral shall be (i)
received in trust for the benefit of the Collateral Agent, (ii) segregated from
other funds of such Grantor and (iii) forthwith paid over to the Collateral
Agent in the same form as so received (with any necessary indorsement).

 

(d) The Collateral Agent may, without notice to any Grantor except as required
by law and at any time or from time to time, charge, set-off and otherwise apply
all or any part of the Secured Obligations against any funds held in the
Collateral Account or in any deposit account related thereto.

 

26



--------------------------------------------------------------------------------

(e) In the event of any sale or other disposition of any of the Intellectual
Property Collateral of any Grantor, the goodwill of the business connected with
and symbolized by any Trademarks subject to such sale or other disposition shall
be included therein, and such Grantor shall supply to the Collateral Agent or
its designee such Grantor’s know-how and expertise, and documents and things
relating to any Intellectual Property Collateral subject to such sale or other
disposition, and such Grantor’s customer lists and other records and documents
relating to such Intellectual Property Collateral and to the manufacture,
distribution, advertising and sale of products and services of such Grantor.

 

(f) If the Collateral Agent shall determine to exercise its right to sell all or
any of the Security Collateral of any Grantor pursuant to this Section 21, each
Grantor agrees that, upon request of the Collateral Agent, such Grantor shall,
at its own expense:

 

(i) execute and deliver, and cause each issuer of such Security Collateral
contemplated to be sold and the directors and officers thereof to execute and
deliver, all such instruments and documents, and do or cause to be done all such
other acts and things, as may be necessary or, in the opinion of the Collateral
Agent, advisable to register such Security Collateral under the provisions of
the Securities Act of 1933 (as amended from time to time, the “Securities Act”),
to cause the registration statement relating thereto to become effective and to
remain effective for such period as prospectuses are required by law to be
furnished and to make all amendments and supplements thereto and to the related
prospectus that, in the opinion of the Collateral Agent, are necessary or
advisable, all in conformity with the requirements of the Securities Act and the
rules and regulations of the Securities and Exchange Commission applicable
thereto;

 

(ii) use its best efforts to qualify the Security Collateral under the state
securities or “Blue Sky” laws and to obtain all necessary governmental approvals
for the sale of such Security Collateral, as requested by the Collateral Agent;

 

(iii) cause each such issuer of such Security Collateral to make available to
its security holders, as soon as practicable, an earnings statement that shall
satisfy the provisions of Section 11(a) of the Securities Act;

 

(iv) provide the Collateral Agent with such other information and projections as
may be necessary or, in the opinion of the Collateral Agent, advisable to enable
the Collateral Agent to effect the sale of such Security Collateral; and

 

(v) do or cause to be done all such other acts and things as may be necessary to
make such sale of such Security Collateral or any part thereof valid and binding
and in compliance with applicable law.

 

(g) The Collateral Agent is authorized, in connection with any sale of the
Security Collateral pursuant to this Section 21, to deliver or otherwise
disclose to any prospective purchaser of the Security Collateral: (i) any
registration statement or prospectus, and all

 

27



--------------------------------------------------------------------------------

supplements and amendments thereto, prepared pursuant to subsection (f)(i)
above; (ii) any information and projections provided to it pursuant to
subsection (f)(iv) above; and (iii) any other information in its possession
relating to such Security Collateral.

 

(h) Each Grantor acknowledges the impossibility of ascertaining the amount of
damages that would be suffered by the Secured Parties by reason of the failure
by such Grantor to perform any of the covenants contained in subsection (f)
above and, consequently, agrees that, if such Grantor shall fail to perform any
of such covenants, it shall pay, as liquidated damages and not as a penalty, an
amount equal to the value of the Security Collateral on the date the Collateral
Agent shall demand compliance with subsection (f) above.

 

SECTION 22. Indemnity and Expenses.

 

(a) Each Grantor agrees to indemnify, defend, save and hold harmless each
Secured Party and each of their Affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against, and shall pay on demand, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or
resulting from any claims by third parties involving this Agreement (including,
without limitation, enforcement of this Agreement), except to the extent such
claim, damage, loss, liability or expense resulted from such Indemnified Party’s
gross negligence or willful misconduct.

 

(b) Each Grantor shall upon demand pay to the Collateral Agent the amount of any
and all reasonable expenses, including, without limitation, the reasonable fees
and expenses of its counsel and of any experts and agents, that the Collateral
Agent may incur in connection with (i) the administration of this Agreement,
(ii) the custody, preservation, use or operation of, or the sale of, collection
from or other realization upon, any of the Collateral of such Grantor, (iii) the
exercise or enforcement of any of the rights of the Collateral Agent or the
other Secured Parties hereunder or (iv) the failure by such Grantor to perform
or observe any of the provisions hereof.

 

SECTION 23. Amendments; Waivers; Additional Grantors; Etc.

 

(a) No amendment or waiver of any provision of this Agreement, and no consent to
any departure by any Grantor herefrom, shall in any event be effective unless
the same shall be in writing and signed by the Collateral Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which such waiver or consent is given. No failure on the
part of the Collateral Agent or any other Secured Party to exercise, and no
delay in exercising any right hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.

 

(b) Upon the execution and delivery by any Person of a security agreement
supplement in substantially the form of Exhibit A hereto (each a “Security
Agreement

 

28



--------------------------------------------------------------------------------

Supplement”), (i) such Person shall be referred to as an “Additional Grantor”
and shall be and become a Grantor hereunder and each reference in this Agreement
and the other Loan Documents to “Grantor” shall also mean and be a reference to
such Additional Grantor, and (ii) the supplemental Schedules I, II, III, IV and
V attached to each Security Agreement Supplement shall be incorporated into and
become a part of and supplement Schedules I, II, III, IV and V, respectively,
hereto, and the Collateral Agent may attach such supplemental schedules to such
Schedules, and each reference to such Schedules shall mean and be a reference to
such Schedules as supplemented pursuant to each Security Agreement Supplement.

 

SECTION 24. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telecopier or telex
communication) and mailed, telegraphed, telecopied, telexed or delivered to, in
the case of the Borrower or the Collateral Agent, addressed to it at its address
specified in the First Amended Second Lien Credit Agreement and, in the case of
each Grantor other than the Borrower, addressed to it at its address set forth
opposite such Grantor’s name on the signature pages hereto or on the signature
page to the Security Agreement Supplement pursuant to which it became a party
hereto; or, as to any party, at such other address as shall be designated by
such party in a written notice to the other parties. All such notices and other
communications shall, when mailed, telegraphed, telecopied or telexed, be
effective when deposited in the mail, delivered to the telegraph company,
telecopied or confirmed by telex answerback, respectively, addressed as
aforesaid; except that notices and other communications to the Collateral Agent
shall not be effective until received by the Collateral Agent. Delivery by
telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or of any Security Agreement Supplement or Schedule
hereto shall be effective as delivery of an original executed counterpart
thereof.

 

SECTION 25. Continuing Security Interest; Assignments under the First Amended
Second Lien Credit Agreement. This Agreement shall continue, ratify,
acknowledge, confirm and create a continuing security interest in the Collateral
and shall (a) remain in full force and effect until the latest of (i) the
payment in full in cash of the Secured Obligations, (ii) the Termination Date
and (iii) the termination or expiration of all Secured Hedge Agreements, (b) be
binding upon each Grantor, its successors and assigns and (c) inure, together
with the rights and remedies of the Collateral Agent hereunder, to the benefit
of the Secured Parties and their respective successors, transferees and assigns.
Without limiting the generality of the foregoing clause (c), any Lender may
assign or otherwise transfer all or any portion of its rights and obligations
under the First Amended Second Lien Credit Agreement (including, without
limitation, all or any portion of its Commitment, the Advances owing to it and
the Note or Notes, if any, held by it) to any Eligible Assignee, and such
Eligible Assignee shall thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, in each case as provided in
Section 9.07 of the First Amended Second Lien Credit Agreement.

 

SECTION 26. Release; Termination.

 

(a) Upon any sale, lease, transfer or other disposition of any item of
Collateral of any Grantor in accordance with the terms of the Loan Documents
(other than sales of Inventory in the ordinary course of business), the
Collateral Agent shall, at such Grantor’s expense, execute and deliver to such
Grantor such documents as such Grantor

 

29



--------------------------------------------------------------------------------

shall reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted hereby; provided, however, that (i)
at the time of such request and such release no Event of Default shall have
occurred and be continuing, (ii) such Grantor shall have delivered to the
Collateral Agent, at least 10 Business Days prior to the date of the proposed
release, a written request for release describing the item of Collateral and the
terms of the sale, lease, transfer or other disposition in reasonable detail,
including, without limitation, the price thereof and any expenses in connection
therewith, together with a form of release for execution by the Collateral Agent
and a certificate of such Grantor to the effect that the transaction is in
compliance with the Loan Documents and as to such other matters as the
Collateral Agent may request and (iii) the proceeds of any such sale, lease,
transferor other disposition required to be applied, or any payment to be made
in connection therewith, in accordance with Section 2.05 of the First Amended
Second Lien Credit Agreement shall, to the extent so required, be paid or made
to the Collateral Agent when and as required under Section 2.05 of the First
Amended Second Lien Credit Agreement.

 

(b) Upon the latest of (i) the payment in full in cash of the Secured
Obligations, (ii) the Termination Date and (iii) the termination or expiration
of all Secured Hedge Agreements, the pledge, assignment and security interest
granted hereby shall terminate and all rights to the Collateral shall revert to
the applicable Grantor subject to the Intercreditor and Subordination
Agreements, the Third Amended Credit Agreement, the Loan Documents (as defined
in the Third Amended Credit Agreement), the Third Lien Credit Agreement and the
Loan Documents (as defined in the Third Lien Credit Agreement). Upon any such
termination, the Collateral Agent shall, at the applicable Grantor’s expense,
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination.

 

SECTION 27. Security Interest Absolute. The obligations of each Grantor under
this Agreement are independent of the Secured Obligations or any other
Obligations of any other Loan Party under or in respect of the Loan Documents,
and a separate action or actions may be brought and prosecuted against each
Grantor to enforce this Agreement, irrespective of whether any action is brought
against such Grantor or any other Loan Party or whether such Grantor or any
other Loan Party is joined in any such action or actions. All rights of the
Collateral Agent and the other Secured Parties and the pledge, assignment and
security interest hereunder, and all obligations of each Grantor hereunder,
shall be irrevocable, absolute and unconditional irrespective of, and each
Grantor hereby irrevocably waives (to the maximum extent permitted by applicable
law) any defenses it may now have or may hereafter acquire in any way relating
to, any or all of the following:

 

(a) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations or any other Obligations of any other
Loan Party under or in respect of the Loan Documents or any other amendment or
waiver of or any consent to any departure from any Loan Document, including,
without limitation, any

 

30



--------------------------------------------------------------------------------

 

increase in the Secured Obligations resulting from the extension of additional
credit to any Loan Party or any of its Subsidiaries or otherwise;

 

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of or consent to
departure from any guaranty, for all or any of the Secured Obligations;

 

(d) any manner of application of any Collateral or any other collateral, or
proceeds thereof, to all or any of the Secured Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Secured Obligations or any other Obligations of any other Loan Party
under or in respect of the Loan Documents or any other assets of any Loan Party
or any of its Subsidiaries;

 

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

 

(f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, assets, nature of assets, liabilities or prospects of
any other Loan Party now or hereafter known to such Secured Party (each Grantor
waiving any duty on the part of the Secured Parties to disclose such
information);

 

(g) the failure of any other Person to execute this Agreement or any other
Collateral Document, guaranty or agreement or the release or reduction of
liability of any Grantor or other grantor or surety with respect to the Secured
Obligations; or

 

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, such Grantor or any other Grantor or a third party grantor of a
security interest.

 

This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Secured Obligations is rescinded or
must otherwise be returned by any Secured Party or by any other Person upon the
insolvency, bankruptcy or reorganization of any Loan Party or otherwise, all as
though such payment had not been made.

 

SECTION 28. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.

 

SECTION 29. The Mortgages. In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of any Mortgage and
the terms of such Mortgage are inconsistent with the terms of this Agreement,
then with respect to such Collateral, the terms of such Mortgage shall be
controlling, in the case of fixtures and real estate leases, letting and
licenses of, and contracts and agreements relating to the lease of, real
property, and the terms of this Agreement shall be controlling in the case of
all other Collateral.

 

31



--------------------------------------------------------------------------------

SECTION 30. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

SECTION 31. Intercreditor and Subordination Agreements. Notwithstanding anything
contained herein to the contrary, this Agreement and the rights and obligations
of the parties hereunder are subject to the terms and conditions of the
Intercreditor and Subordination Agreements

 

SECTION 32. First Lien Agent. Notwithstanding anything contained herein to the
contrary, upon the satisfaction in full of the obligations under the Third
Amended Credit Agreement, the First Lien Agent shall have no more rights or
obligations in respect of this Agreement and the other Loan Documents, except as
may be specifically provided for herein or in the Intercreditor and
Subordination Agreements, the Collateral Agent shall act as successor therefor,
and all references herein to the “First Lien Agent” shall be deemed to be
referenced to the “Collateral Agent”; provided, however, that the First Lien
Collateral Agent shall continue to act as subagent for the Collateral Agent in
respect of the Collateral to the extent provided for in the Intercreditor and
Subordination Agreements.

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

Address for Notices:

1791 O.G. Skinner Drive

West Point, GA 31833

Attention:

     

INTERSTATE FIBERNET, INC.

     

By:

  /s/    RICHARD E. FISH                  

Name:

  Richard E. Fish                

Title:

  Chief Administrative Officer

Address for Notices:

1791 O.G. Skinner Drive

West Point, GA 31833

Attention:

      ITC ^DELTACOM, INC.      

By:

  /s/    RICHARD E. FISh                  

Name:

  Richard E. Fish                

Title:

  Chief Administrative Officer

Address for Notices:

1791 O.G. Skinner Drive

West Point, GA 31833

Attention:

      ITC ^DELTACOM COMMUNICATIONS, INC.      

By:

  /s/    RICHARD E. FISh                  

Name:

  Richard E. Fish                

Title:

  Chief Administrative Officer

Address for Notices:

1791 O.G. Skinner Drive

West Point, GA 31833

Attention:

      DELTACOM INFORMATION SYSTEMS, INC.      

By:

  /s/    RICHARD E. FISH                  

Name:

  Richard E. Fish                

Title:

  Chief Administrative Officer

 



--------------------------------------------------------------------------------

Address for Notices:

1791 O.G. Skinner Drive

West Point, GA 31833

Attention:

     

BUSINESS TELECOM, INC.

     

By:

  /s/    RICHARD E. FISH                  

Name:

  Richard E. Fish                

Title:

  Chief Administrative Officer

Address for Notices:

1791 O.G. Skinner Drive

West Point, GA 31833

Attention:

      BTI TELECOM CORP.      

By:

  /s/    RICHARD E. FISH                  

Name:

  Richard E. Fish                

Title:

  Chief Administrative Officer

Address for Notices:

1791 O.G. Skinner Drive

West Point, GA 31833

Attention:

      BUSINESS TELECOM OF VIRGINIA, INC.      

By:

  /s/    RICHARD E. FISh                  

Name:

  Richard E. Fish                

Title:

  Chief Administrative Officer

 



--------------------------------------------------------------------------------

    

Exhibit A to the

Security Agreement

 

FORM OF SECURITY AGREEMENT SUPPLEMENT

 

[Date of Security Agreement Supplement]

 

General Electric Capital Corporation,

as the Collateral Agent for the

Secured Parties referred to in the

Credit Agreement referred to below

___________________________

___________________________

Attn: ______________________

 

Ladies and Gentlemen:

 

Reference is made to (i) the Amended and Restated Credit Agreement dated as of
March 29, 2005 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Interstate FiberNet,
Inc., a Delaware corporation, as the Borrower, the Lenders party thereto, and
General Electric Capital Corporation, as collateral agent (together with any
successor collateral agent appointed pursuant to Article VIII of the Credit
Agreement, the “Collateral Agent”), and administrative agent, and (ii) the
Amended and Restated Security Agreement, dated as of March 29, 2005 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), made by the Grantors from time to time party thereto in
favor of the Collateral Agent for the Secured Parties. Terms defined in the
Credit Agreement or the Security Agreement and not otherwise defined herein are
used herein as defined in the Credit Agreement or the Security Agreement.

 

SECTION 1. Grant of Security. Subject to the terms and conditions of the
Intercreditor and Subordination Agreements, the undersigned hereby pledges to
the Collateral Agent for the ratable benefit of the Secured Parties (subject to
the terms of the Credit Agreement and this Security Agreement Supplement), and
hereby grants to the Collateral Agent for the ratable benefit of the Secured
Parties, a security interest in, all of its right, title and interest in and to
all of the Collateral of the undersigned, whether now owned or hereafter
acquired by the undersigned, wherever located and whether now or hereafter
existing or arising, including, without limitation, the property and assets of
the undersigned set forth on the attached supplemental schedules to the
Schedules to the Security Agreement.

 

SECTION 2. Security for Obligations. The pledge and assignment of, and the grant
of a security interest in, the Collateral by the undersigned under this Security
Agreement Supplement and the Security Agreement secures the payment of all
Obligations of the undersigned now or hereafter existing under or in respect of
the Loan Documents, whether direct or indirect, absolute or contingent, and
whether for principal, reimbursement obligations,

 



--------------------------------------------------------------------------------

interest, premiums, penalties, fees, indemnifications, contract causes of
action, costs, expenses or otherwise.

 

Without limiting the generality of the foregoing, this Agreement secures, as to
each Grantor, the payment of all amounts that constitute part of the Secured
Obligations and would be owed by such Grantor to any Secured Party under the
Loan Documents but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
a Loan Party.

 

SECTION 3. Supplements to Security Agreement Schedules. The undersigned has
attached hereto supplemental Schedules I, II, III, IV and V to Schedules I, II,
III, IV and V, respectively, to the Security Agreement, and the undersigned
hereby certifies, as of the date first above written, that such supplemental
schedules have been prepared by the undersigned in substantially the form of the
equivalent Schedules to the Security Agreement and are complete and correct in
all material respects.

 

SECTION 4. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 8 of the Security Agreement (as
supplemented by the attached supplemental schedules) to the same extent as each
other Grantor.

 

SECTION 5. Obligations Under the Security Agreement. The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the Security Agreement to the same extent as each of
the other Grantors. The undersigned further agrees, as of the date first above
written, that each reference in the Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned.

 

SECTION 6. Jurisdiction, Etc. (a) The undersigned hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Security
Agreement Supplement or any of the other Loan Documents to which it is a party,
or for recognition or enforcement of any judgment, and each of the parties
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in any such New
York State court or, to the fullest extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Security Agreement Supplement shall affect any right that any
party may otherwise have to bring any action or proceeding relating to this
Security Agreement Supplement or any of the other Loan Documents in the courts
of any jurisdiction.

 

(b) The undersigned hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Security Agreement Supplement or any of the
other Loan Documents to which it is a party in any New York State or Federal
court. The undersigned hereby irrevocably

 

2



--------------------------------------------------------------------------------

waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

SECTION 7. Governing Law. This Security Agreement Supplement shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

SECTION 8. Intercreditor and Subordination Agreements. Notwithstanding anything
contained herein to the contrary, this Agreement and the rights and obligations
of the parties hereunder are subject to the terms and conditions of the
Intercreditor and Subordination Agreements.

 

Very truly yours,

[NAME OF ADDITIONAL GRANTOR]

By

       

Title:

   

Address for notices:

     

 

3



--------------------------------------------------------------------------------

Exhibit B to the

Security Agreement

 

FORM OF CONSENT AND AGREEMENT

 

The undersigned hereby (a) acknowledges notice of, and consents to the terms and
provisions of, the Amended and Restated Security Agreement dated as of March 29,
2005 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement,” the terms defined therein being used
herein as therein defined) from                          (the “Grantor”), and
certain other grantors from time to time party thereto to General Electric
Capital Corporation, as Collateral Agent (the “Collateral Agent”) for the
Secured Parties referred to therein, (b) consents in all respects to the pledge
and assignment to the Collateral Agent of all of the Grantor’s right, title and
interest in, to and under the Assigned Agreement (as defined below) pursuant to
the Security Agreement, (c) acknowledges that the Grantor has provided it with
notice of the right of the Collateral Agent in the exercise of its rights and
remedies under the Security Agreement to make all demands, give all notices,
take all actions and exercise all rights of the Grantor under the Assigned
Agreement, and (d) agrees with the Collateral Agent that:

 

(i) Upon its receipt from the Collateral Agent of a notice specifying that an
Event of Default under the Credit Agreement has occurred and is continuing, the
undersigned shall make all payments to be made by it under or in connection with
the _______________ Agreement dated _______________, ____ (the “Assigned
Agreement”) between the undersigned and the Grantor directly to the Collateral
Agent or otherwise in accordance with the instructions of the Collateral Agent.

 

(ii) All payments referred to in paragraph (i) above shall be made by the
undersigned irrespective of, and without deduction for, any counterclaim,
defense, recoupment or set-off and shall be final, and the undersigned shall not
seek to recover from any Secured Party for any reason any such payment once
made.

 

(iii) Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent or its designee shall be entitled to exercise any and all
rights and remedies of the Grantor under the Assigned Agreement in accordance
with the terms of the Security Agreement, and the undersigned shall comply in
all respects with such exercise.

 

(iv) The undersigned shall not, without the prior written consent of the
Collateral Agent, (A) cancel or terminate the Assigned Agreement or consent to
or accept any cancellation or termination thereof, or (B) amend, amend and
restate, supplement or otherwise modify the Assigned Agreement, except, in each
case, to the extent otherwise permitted under the First Amended Second Lien
Credit Agreement referred to in the Security Agreement.

 



--------------------------------------------------------------------------------

(v) In the event of a default by the Grantor in the performance of any of its
obligations under the Assigned Agreement, or upon the occurrence or
non-occurrence of any event or condition under the Assigned Agreement which
would immediately or with the passage of any applicable grace period or the
giving of notice, or both, enable the undersigned to terminate or suspend its
obligations under the Assigned Agreement, the undersigned shall not terminate
the Assigned Agreement until it first gives written notice thereof to the
Collateral Agent and permits the Grantor and the Collateral Agent the period of
time afforded to the Grantor under the Assigned Agreement to cure such default.

 

(vi) The undersigned shall deliver to the Collateral Agent, concurrently with
the delivery thereof to the Grantor, a copy of each notice, request or demand
given by the undersigned pursuant to the Assigned Agreement.

 

(vii) Except as specifically provided in this Consent and Agreement, neither the
Collateral Agent nor any other Secured Party shall have any liability or
obligation under the Assigned Agreement as a result of this Consent and
Agreement, the Security Agreement or otherwise.

 

In order to induce the Lenders to maintain the Loans under the First Amended
Second Lien Credit Agreement, the undersigned repeats and reaffirms for the
benefit of the Secured Parties the representations and warranties made by it in
the Assigned Agreement.

 

This Consent and Agreement shall be binding upon the undersigned and its
successors and assigns, and shall inure, together with the rights and remedies
of the Collateral Agent hereunder, to the benefit of the Secured Parties and
their successors, transferees and assigns. This Consent and Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Consent and Agreement
as of the date set opposite its name below.

 

Dated:                         ,               

[NAME OF OBLIGOR]

           

By

                   

Title:

 

3



--------------------------------------------------------------------------------

Exhibit C to the

Security Agreement

 

FORM OF AMENDED AND RESTATED

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This AMENDED AND RESTATED INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“IP Security Agreement”) dated as of March 29, 2005, is made by the Persons
listed on the signature pages hereof (collectively, the “Grantors”) in favor of
General Electric Capital Corporation, as collateral agent (the “Collateral
Agent”) for the Secured Parties (as defined in the Credit Agreement referred to
below). Any capitalized term used herein and not otherwise defined has the
meaning set forth in the Credit Agreement.

 

WHEREAS, the Borrower and the other loan parties named therein have entered into
the Amended and Restated Credit Agreement, dated as of March 29, 2005 (as may be
amended from time to time, the “Credit Agreement”), with the lender parties and
the agents named therein, pursuant to which the Grantors have executed and
delivered to the collateral agent named therein an Amended and Restated Security
Agreement, dated as of March 29, 2005 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”);
and

 

WHEREAS, under the terms of the Security Agreement, the Grantors have granted
and ratified, acknowledged, confirmed and continued their grant of a security
interest in, among other property, certain intellectual property of the Grantors
to the Collateral Agent for the ratable benefit of the Secured Parties, and have
agreed as a condition thereof to execute this IP Security Agreement covering
such intellectual property for recording with the U.S. Patent and Trademark
Office, the United States Copyright Office and other governmental authorities;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

 

SECTION 1. Grant of Security. Subject to the terms and conditions of the
Intercreditor and Subordination Agreements, each Grantor hereby grants and
ratifies, acknowledges, confirms and continues its grant to the Collateral Agent
for the ratable benefit of the Secured Parties (subject to the terms of this IP
Security Agreement) of a security interest in and to all of such Grantor’s
right, title and interest in and to the following (the “Collateral”):

 

(a) the United States international, and foreign patents and patent applications
set forth in Schedule A hereto (as such Schedule A may be supplemented from time
to time by supplements to the Security Agreement and this IP Security Agreement,
each such supplement being in substantially the form of Exhibit D to the
Security Agreement (an “IP Security Agreement Supplement”), executed and
delivered by such Grantor to the Collateral Agent from time to time), together
with all reissues, divisions, continuations, continuations-in-part, extensions
and reexaminations thereof, and all rights therein provided by international
treaties or conventions (the “Patents”);

 



--------------------------------------------------------------------------------

(b) the United States and foreign trademark and service mark registrations and
applications set forth in Schedule B hereto (as such Schedule B may be
supplemented from time to time by IP Security Agreement Supplements executed and
delivered by such Grantor to the Collateral Agent from time to time) (the
“Trademarks”);

 

(c) the United States and foreign copyright registrations and applications set
forth in Schedule C hereto (as such Schedule C may be supplemented from time to
time by IP Security Agreement Supplements executed and delivered by such Grantor
to the Collateral Agent from time to time) (the “Copyrights”);

 

(d) any and all claims for damages for past, present and future infringement,
misappropriation or breach with respect to the Patents, Trademarks and
Copyrights, with the right, but not the obligation, to sue for and collect, or
otherwise recover, such damages; and

 

(e) any and all proceeds of the foregoing.

 

Notwithstanding anything in this Section 1 or any other provision of this
Agreement to the contrary, the Collateral shall not include: any general
intangibles or other rights or property arising under or subject to any
contracts, instruments, licenses, permits or other documents (including, without
limitation, the Assigned Agreements referred to in the third sentence of Section
8(g) of the Security Agreement) as to which the grant of a security interest
would constitute a violation of a valid and enforceable restriction (whether
arising by contract or under law or governmental regulation) in favor of a third
party (including a governmental authority) on such grant or a violation of law
or governmental regulation, unless and until any required consents shall have
been obtained.

 

SECTION 2. Security for Obligations. The pledge and the grant of a security
interest in, and the continuance of the pledge and the grant of a security
interest in, the Collateral by each Grantor under this IP Security Agreement
secures the payment of all Obligations of such Grantor now or hereafter existing
under or in respect of the Loan Documents, whether direct or indirect, absolute
or contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise.

 

The parties hereto intend to maintain the validity, effectiveness,
enforceability, perfection and priority of the Collateral Documents delivered
under the Original Second Lien Credit Agreement (the “Original Security
Documents”) and this IP Security Agreement is intended, inter alia, to extend
the obligations and indebtedness secured by the security interests and pledges
created and affected by the Original Security Documents, in each case, except as
specifically provided herein, including, without limitation, in the last
paragraph of Section 1, without terminating, limiting, modifying or otherwise
affecting the validity, effectiveness, enforceability, perfection and priority
of the security interests or the pledges created and affected in respect
thereof. To the extent that any security interest or pledge granted pursuant to
the Original Security Documents relates to collateral in which the Grantors have
previously granted a security interest to the Collateral Agent, this IP Security
Agreement shall, except as specifically provided herein, including, without
limitation, in the last paragraph of Section 1, confirm the

 

2



--------------------------------------------------------------------------------

validity, effectiveness, enforceability and continuation of such security
interest or pledge as against the Grantors. All of the terms and provisions of
the Original Security Documents are hereby confirmed and ratified in all
respects, except as specifically modified herein.

 

Without limiting the generality of the foregoing, this IP Security Agreement
secures, as to each Grantor, the payment of all amounts that constitute part of
the Secured Obligations and would be owed by such Grantor to any Secured Party
under the Loan Documents but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving a Loan Party.

 

SECTION 3. Recordation. Each Grantor authorizes and requests that the Register
of Copyrights, the Commissioner of Patents and Trademarks and any other
applicable government officer record this IP Security Agreement.

 

SECTION 4. Execution in Counterparts. This IP Security Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.

 

SECTION 5. Grants, Rights and Remedies. This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement. Each
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Collateral Agent with
respect to the Collateral are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated herein by reference as if
fully set forth herein.

 

SECTION 6. Governing Law. This IP Security Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

SECTION 7. Intercreditor and Subordination Agreements. Notwithstanding anything
contained herein to the contrary, this Agreement and the rights and obligations
of the parties hereunder are subject to the terms and conditions of the
Intercreditor and Subordination Agreements.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

INTERSTATE FIBERNET, INC. By        

Name:

   

Title:

Address for Notices:

1791 O.G. Skinner Drive

West Point, GA 31833

Attention:

ITC^DELTACOM, INC. By        

Name:

   

Title:

Address for Notices:

1791 O.G. Skinner Drive

West Point, GA 31833

Attention:

ITC^DELTACOM COMMUNICATIONS INC. By        

Name:

   

Title:

Address for Notices:

1791 O.G. Skinner Drive

West Point, GA 31833

Attention:

 

4



--------------------------------------------------------------------------------

BUSINESS TELECOM, INC. By:        

Name:

   

Title:

Address for Notices:

1791 O.G. Skinner Drive

West Point, GA 31833

Attention:

BTI TELECOM CORP. By:        

Name:

   

Title:

Address for Notices:

1791 O.G. Skinner Drive

West Point, GA 31833

Attention:

BUSINESS TELECOM OF VIRGINIA, INC. By:        

Name:

   

Title:

Address for Notices:

1791 O.G. Skinner Drive

West Point, GA 31833

Attention:

 

5



--------------------------------------------------------------------------------

Exhibit D to the

Security Agreement

 

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT (this “IP Security
Agreement Supplement”) dated                     ,         , is made by the
Person listed on the signature page hereof (the “Grantor”) in favor of General
Electric Capital Corporation, as collateral agent (the “Collateral Agent”) for
the Secured Parties (as defined in the Credit Agreement referred to below).

 

WHEREAS, the Grantors, the Collateral Agent and the other parties named therein
have entered into the Amended and Restated Credit Agreement, dated as of March
29, 2005 (as may be amended from time to time, the “Credit Agreement”);

 

WHEREAS, pursuant to the Credit Agreement, the Grantor and certain other Persons
executed and delivered that certain Amended and Restated Security Agreement,
dated as of March 29, 2005, made by the Grantors to the Collateral Agent (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”) and to create a short form version of the
Security Agreement covering certain intellectual property of the Grantor and
such other Persons for recording with the U.S. Patent and Trademark Office, the
United States Copyright Office and other governmental authorities, the Grantor
and such other Persons have executed and delivered that certain Amended and
Restated Intellectual Property Security Agreement made by the Grantor and such
other Persons to the Collateral Agent, dated as of March 29, 2005 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“IP Security Agreement”); and

 

WHEREAS, under the terms of the Security Agreement and the IP Security
Agreement, the Grantor has granted a security interest in the Additional
Collateral (as defined in Section 1 below) of the Grantor to the Collateral
Agent for the ratable benefit of the Secured Parties and has agreed as a
condition thereof to execute this IP Security Agreement Supplement for recording
with the U.S. Patent and Trademark Office, the United States Copyright Office
and other governmental authorities;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees as follows:

 

SECTION 1. Confirmation of Grant of Security. The Grantor hereby acknowledges
and confirms, subject to the terms and conditions of the Intercreditor and
Subordination Agreements, the grant of a security interest to the Collateral
Agent for the ratable benefit of the Secured Parties (subject to the terms of
this IP Security Agreement Supplement) under the Security Agreement and the IP
Security Agreement in and to all of the Grantor’s right, title and interest in
and to the following (the “Additional Collateral”):

 

(i) the United States, international and foreign patents and patent
applications, set forth in Schedule A hereto, together with all reissues,
divisions,

 



--------------------------------------------------------------------------------

continuations, continuations-in-part, extensions and reexaminations thereof, and
all rights therein provided by international treaties or conventions (the
“Patents”);

 

(ii) the United States and foreign trademark and service mark registrations and
applications set forth in Schedule B hereto (the “Trademarks”);

 

(iii) United States and foreign copyright registrations and applications set
forth in Schedule C hereto (the “Copyrights”);

 

(iv) any and all claims for damages for past, present and future infringement,
misappropriation or breach with respect to the Patents, Trademarks and
Copyrights, with the right, but not the obligation, to sue for and collect, or
otherwise recover, such damages; and

 

(v) any and all proceeds of the foregoing.

 

SECTION 2. Supplement to Security Agreement and IP Security Agreement. Schedule
V to the Security Agreement and Schedule[s] [A,] [B and] [C] to the IP Security
Agreement are each, effective as of the date hereof, hereby supplemented to add
to such Schedules the Additional Collateral.

 

SECTION 3. Recordation. The Grantor authorizes and requests that the Register of
Copyrights, the Commissioner of Patents and Trademarks and any other applicable
government officer to record this IP Security Agreement Supplement.

 

SECTION 4. Governing Law. This IP Security Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

[NAME OF GRANTOR]

By:        

Name:

   

Title:

Address for Notices:      

 

[ADD ACKNOWLEDGMENT FORM IF NEEDED]

 

2



--------------------------------------------------------------------------------

Exhibit E to the

Security Agreement

 

FORM OF SECURITIES ACCOUNT CONTROL AGREEMENT

 

CONTROL AGREEMENT dated as of                     ,         , among
            , a                      (the “Grantor”), Wells Fargo Bank, N.A., as
Collateral Agent (the “Secured Party”), and             , as securities
intermediary (the “Securities Intermediary”).

 

PRELIMINARY STATEMENTS:

 

(1) The Grantor is party to a Third Amended and Restated Security Agreement,
dated as of March 29, 2005 (as may be amended from time to time, the “Third
Amended Security Agreement”), pursuant to which the Grantor has granted the
Secured Party a security interest (the “First Lien Security Interest”) in
account no. ______ maintained by the Securities Intermediary for the Grantor
(the “Account”).

 

(2) The Grantor is party to an Amended and Restated Security Agreement, dated as
of March 29, 2005 (as may be amended from time to time, the “Second Lien
Security Agreement”), pursuant to which the Grantor has granted to General
Electric Capital Corporation (in its capacity as collateral agent, “GECC”) a
security interest (the “Second Lien Security Interests”) in the Account.

 

(3) The Grantor is party to a Security Agreement, dated as of March 29 2005 (as
may be amended from time to time, the “Third Lien Security Agreement”), pursuant
to which the Grantor has granted to Welsh, Carson, Anderson & Stowe VIII, L.P.
(in its capacity as collateral agent, “WCAS” and together with the Secured Party
and GECC, the “Agents”), a security interest (the “Third Lien Security Interest”
and together with the First Lien Security Interest and Second Lien Security
Interest, the “Security Interests”) in the Account.

 

(4) The Secured Party, GECC and other persons listed on the signature pages
thereof are parties to an Intercreditor and Subordination Agreement, dated as of
October 6, 2003 (as amended, the “Second Lien Intercreditor and Subordination
Agreement”) and the Agents and other persons listed on the signature pages
thereof are parties to a Third Lien Intercreditor and Subordination Agreement,
dated as of March 29, 2005 (the “Third Lien Intercreditor and Subordination
Agreement” and together with the Second Lien Intercreditor Agreement, the
“Intercreditor and Subordination Agreements”).

 

(5) Pursuant to the terms of the Intercreditor and Subordination Agreements,
each of the Agents has appointed the others to act as agent for the purpose of
perfecting the liens of such appointing person on the Company’s collateral,
including, without limitation, the Account and Account Funds.

 

(6) Terms defined in Article 8 or 9 of the Uniform Commercial Code in effect in
the State of New York (“N.Y. Uniform Commercial Code”) are used in this
Agreement as such terms are defined in such Article 8 or 9.

 



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
contained herein, the parties hereto hereby agree as follows:

 

Section 1. The Account. The Securities Intermediary represents and warrants to,
and agrees with, the Secured Party that:

 

(a) The Securities Intermediary maintains the Account for the Grantor, and all
property held by the Securities Intermediary for the account of the Grantor is,
and shall continue to be, credited to the Account.

 

(b) The Account is a securities account. The Securities Intermediary is the
securities intermediary with respect to the property credited from time to time
to the Account. The Grantor is the entitlement holder with respect to the
property credited from time to time to the Account.

 

(c) The Securities Intermediary’s jurisdiction with respect to the Account is,
and shall continue to be for so long as the Security Interests shall be in
effect, the State of New York.

 

(d) Exhibit A attached hereto is a statement of the property credited to the
Account on the date hereof.

 

(e) The Securities Intermediary does not know of any claim to or interest in the
Account or any property credited to the Account, except for claims and interests
of the parties referred to in this Agreement.

 

Section 2. Control by Secured Party. The Securities Intermediary shall comply
with all notifications it receives directing it to transfer or redeem any
property in the Account (each an “Entitlement Order”) or other directions
concerning the Account (including, without limitation, directions to distribute
to the Secured Party proceeds of any such transfer or redemption or interest or
dividends on property in the Account) originated by the Secured Party without
further consent by the Grantor or any other person.

 

Section 3. Grantor’s Rights in Account. (a) Except as otherwise provided in this
Section 3, the Securities Intermediary shall comply with Entitlement Orders
originated by the Grantor without further consent by the Secured Party.

 

(b) Until the Securities Intermediary receives a notice from the Secured Party
that the Secured Party shall exercise exclusive control over the Account (a
“Notice of Exclusive Control”), the Securities Intermediary may distribute to
the Grantor all funds and other property held in the Account.

 

(c) The Securities Intermediary shall not comply with any Entitlement Order
originated by the Grantor that would require the Securities Intermediary to make
a free delivery to the Grantor or any other person.

 

2



--------------------------------------------------------------------------------

(d) If the Securities Intermediary receives from the Secured Party a Notice of
Exclusive Control, the Securities Intermediary shall cease:

 

(i) complying with Entitlement Orders or other directions concerning the Account
originated by the Grantor and

 

(ii) distributing to the Grantor any funds or other property held in the
Account.

 

Section 4. Priority of Secured Party’s Security Interest. (a) The Securities
Intermediary subordinates in favor of the Agents any security interest, lien, or
right of set-off it may have, now or in the future, against the Account or
property in the Account, except that the Securities Intermediary shall retain
its prior lien on property in the Account to secure payment for property
purchased for the Account and normal commissions and fees for the Account.

 

(b) The Securities Intermediary shall not agree with any third party that the
Securities Intermediary shall comply with Entitlement Orders originated by the
third party.

 

Section 5. Statements, Confirmations, and Notices of Adverse Claims. (a) The
Securities Intermediary shall send copies of all statements and confirmations
for the Account simultaneously to the Grantor and the Agents.

 

(b) When the Securities Intermediary knows of any claim or interest in the
Account or any property credited to the Account other than the claims and
interests of the parties referred to in this Agreement, the Securities
Intermediary shall promptly notify the Agents and the Grantor of such claim or
interest.

 

Section 6. The Securities Intermediary’s Responsibility. (a) Except for
permitting a withdrawal, delivery, or payment in violation of Section 3, the
Securities Intermediary shall not be liable to the Secured Party for complying
with Entitlement Orders or other directions concerning the Account from the
Grantor that are received by the Securities Intermediary before the Securities
Intermediary receives and has a reasonable opportunity to act on a Notice of
Exclusive Control.

 

(b) The Securities Intermediary shall not be liable to the Grantor for complying
with a Notice of Exclusive Control or with an Entitlement Order or other
direction concerning the Account originated by the Secured Party; even if the
Grantor notifies the Securities Intermediary that the Secured Party is not
legally entitled to issue the Notice of Exclusive Control or Entitlement Order
or such other direction unless the Securities Intermediary takes the action
after it is served with an injunction, restraining order, or other legal process
enjoining it from doing so, issued by a court of competent jurisdiction, and had
a reasonable opportunity to act on the injunction, restraining order or other
legal process.

 

(c) This Agreement does not create any obligation of the Securities Intermediary
except for those expressly set forth in this Agreement and in Part 5 of Article
8 of the N.Y. Uniform Commercial Code. In particular, the Securities
Intermediary need not investigate whether the Secured Party is entitled under
the Secured Party’s agreements with the

 

3



--------------------------------------------------------------------------------

Grantor to give an Entitlement Order or other direction concerning the Account
or a Notice of Exclusive Control. The Securities Intermediary may rely on
notices and communications it believes to be given by the appropriate party.

 

Section 7. Indemnity. The Grantor shall indemnify the Securities Intermediary,
its officers, directors, employees and agents against claims, liabilities and
expenses arising out of this Agreement (including, without limitation,
reasonable attorney’s fees and disbursements), except to the extent the claims,
liabilities or expenses are caused by the Securities Intermediary’s gross
negligence or willful misconduct as found by a court of competent jurisdiction
in a final, non-appealable judgment.

 

Section 8. Termination; Survival. (a) The Secured Party may terminate this
Agreement by notice to the other Agents, the Securities Intermediary and the
Grantor. If the Secured Party notifies the Securities Intermediary that the
Security Interests have terminated, this Agreement shall immediately terminate.

 

(b) The Securities Intermediary may terminate this Agreement on 60 days’ prior
notice to the Agents and the Grantor, provided that before such termination the
Agents and the Grantor shall make arrangements to transfer the property in the
Account to another securities intermediary that shall have executed, together
with the Grantor, a control agreement in favor of the Agents in respect of such
property in substantially the form of this Agreement or otherwise in form and
substance satisfactory to the Agents.

 

(c) Sections 6 and 7 shall survive termination of this Agreement.

 

Section 9. Governing Law. This Agreement and the Account shall be governed by
the law of the State of New York. The Securities Intermediary and the Grantor
may not change the law governing the Account without the Secured Party’s express
prior written agreement.

 

Section 10. Entire Agreement. This Agreement is the entire agreement, and
supersedes any prior agreements, and contemporaneous oral agreements, of the
parties concerning its subject matter.

 

Section 11. Amendments. No amendment of, or waiver of a right under, this
Agreement shall be binding unless it is in writing and signed by the parties
hereto.

 

Section 12. Financial Assets. The Securities Intermediary agrees with the
Secured Party and the Grantor that, to the fullest extent permitted by
applicable law, all property credited from time to time to the Account shall be
treated as financial assets under Article 8 of the N.Y. Uniform Commercial Code.

 

Section 13. Notices. A notice or other communication to a party under this
Agreement shall be in writing (except that Entitlement Orders may be given
orally), shall be sent to the party’s address set forth under its name below or
to such other address as the party may notify the other parties, and shall be
effective on receipt.

 

4



--------------------------------------------------------------------------------

Section 14. Binding Effect. This Agreement shall become effective when it shall
have been executed by the Grantor, the Secured Party and the Securities
Intermediary, and thereafter shall be binding upon and inure to the benefit of
the Grantor, the Secured Party and the Securities Intermediary and their
respective successors and assigns; it being agreed that the Secured Party may
assign its rights and obligations hereunder to GECC or WCAS without consent of
the Securities Intermediary.

 

Section 15. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of an original executed counterpart of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

[NAME OF GRANTOR] By:        

Title:

   

Address:

     

 

5



--------------------------------------------------------------------------------

WELLS FARGO BANK MINNESOTA, NATIONAL ASSOCIATION, as Collateral Agent By:      
 

Title:

   

Address:

     

[NAME OF SECURITIES INTERMEDIARY]

By:        

Title:

   

Address:

     

 

6